Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 1 of 136

Darryl Wright

265 Lynshire Court

Marietta, Ga 30064
770-499-2245(HOME)
404-307-5334 (CELL)
WRIGHT9491@BELLSOUTH.NET

In the United States District Court

For District of Maryland Baltimore Division

Darryl Wright )

Plaintiff )  CivilAction 2/ OV /¥9 SAG
vs ) Ex PARTE Hearing and

1) IBM and 2) Taco Mac ) Temporary Restraining

Order

RICO Primary Defendants ) A Racketeering Influence

 

) Criminal Organization(“RICO”)

Civil Action

Jury Trial Demanded

3) BWI Double Tree by Hilton, 4) Carnival Cruise Line, 5) Twin
Peaks Kennesaw ,Ga, 6) La Quinta Inn Homewood, Al, 7) Capital
Jazz Super Cruise Festival, 8) Inner Harbor Baltimore Marriott
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 2 of 136
2

Hotel, 9) Marriott Woodland Hills, Ca., 10) Marriott Grande Vista,
Orlando, FL, 11) Marriott Renaissance Hotel Santo Domingo,
Dominican Republic, 12) Riazor Hotel Santo Domingo, Dominican
Republic, 13) Sheraton Hotel Santo Domingo, Dominican Republic,
14) BWI Sheraton Hotel, 15) Four Points Sheraton Hotel Los
Angeles, 16) Sheraton Old San Juan Hotel, 17)Sheraton Cancun
Resort & Towers, 18) Royal Lahaina, Maui, Hi, 19) Outriggers
Waikiki Beach Resort Honolulu, Hi, 20) Aviation Inn, 21) North Las
Vegas, NV. , 22) Dugan’s Bar and Restaurant, 23) Dave & Buster’s
Marietta, GA, 24) Doc’s bar and restaurant, 25) Isle of Verde
Hampton Inn and Suites San Juan, Puerto Rico, 26) Atlanta North
Druid Hills Hampton Inn Hotel, 27) BWI Embassy Suites Hotel, 28)
Ft Lauderdale Embassy Suites, 29) Palace Hotel San Francisco, 30)
The Grill bar and restaurant Austell, Ga, 31)Tropicana Casino
Atlantic City, 32) MGM Grand Las Vegas, 33)Tidewater Condos
Panama City Beach, 34) Splash Condos Panama City Beach, 35)
Hyatt Regency New Orleans, 36) LA Fitness Kennesaw, Ga, 37) Pier
Sixty-Six Hotel & Marina Hyatt , Ft Lauder, 38) Nik’s Restaurant
Marietta, Ga, 39) La’Parilla Dallas Hwy Marietta, Ga and 40)
Associated Credit Union Dobbins Air Force Base 41) IHG/Holiday
Inn Express Suites North Charleston.

RICO co-conspirators

Motion for Temporary Restraining Order against Primary RICO
defendants and RICO Co-conspirators in preparation for a
preliminary injunction.

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 3 of 136
3

id

Pro Se Plaintiff Darryl Wright respectfully moves to an ex parte
hearing, pursuant to Title 18, United States Code, Section 1345
and 2521 and Rule 65(b) of the Federal Rules of Civil Procedure,
for a Temporary Restraining Order injunctive relief against IBM
and Taco Mac and the above co-conspirators with order to show
cause why a permanent Preliminary Injunction should eventually
be granted, and other ancillary relief. If the court requires
additional arguments beyond the materials submitted in support
of this motion.

Plaintiff also request the court schedule an ex parte hearing on
or before February 16, 2021 according to FRCP rules.

RICO defendants and co-conspirators collectively conducted
and violated federal Racketeering Influenced and Corrupt
Organization Act, 18 U.S.C. 1961 et seq. (“federal RICO”), and
Maryland’s Racketeering Influenced and Corrupt Organization
Act.

Federal and diversity questions are properly answered since
some of the crimes committed against plaintiff Wright and family in
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 4 of 136
4

the state of Maryland and other states in the US, other countries and
at sea.

This is a federal and Maryland Racketeering influence and
Corrupt Organization (“RICO”) action for fraud on the US justice |
system and obstruction of justice during the normal process of
filing a civil lawsuit.

Defendants employed a lawsuit prevention protection racket
service sold, designed and orchestrated by law firms and their
lawyers then executed by foot soldiers their investigators.

This service is finance by US fortune 500 company defendant
IBM and to a lesser extent a franchise restaurant owners of Taco
- Mac over a 16-year period. |

This is a RICO civil action with organize crime allegations by
defendants and co-conspirators who used, aided and abetted a
law firm’s service sold as a lawsuit prevention protection racket
to prevent, in perpetuity, plaintiff and family from accessing the
US court system to stop the persistent felony criminal crime
wave surrounding plaintiff and family in and out of their home.

oEx parte Hearing Required

The primary reason for the ex parte hearing is to discuss
plaintiff request for this temporary restraining order against
primary RICO defendants IBM and Taco Mac and the above
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page’5 of 136
5

listed co-conspirators and other sensitive and criminal issues. A
service sold by law firms, lawyer’s crime fraud exception,
subpoenas of US district court personnel for depositions(at least
three) and why plaintiff and family had no choice but to be here
in federal civil court.

Plaintiff is here to permanently end 16 years of incessant 24/7
unlawful surveillance in and outside his family’s home and the
constant relentless perpetual felony criminal crime wave
surrounding plaintiff and his family.

Primary Rico defendants and co-conspirators have no right to
criminally surveil plaintiff and family. They have used illegal
surveillance to plot past, present and future crimes. Together
they are simply a professional criminal racketeer enterprise and
should be treated as such by this court under the US and
Maryland organize crime RICO statutes.

RICO defendants and their lawyers are the architectures and
orchestrators of a professional criminal enterprise or lawsuit
prevention protection racket who unleashed a 16-year crime
wave against plaintiff and family. Using street gang or mob
tactics to shield their clients from legitimate lawsuits at any cost
by committing any crime imagined. Defendants and their
lawyers are deliberate lawbreaker no different than any street
gang with gang leaders or mob bosses financed by a US fortune
500 company IBM and a smaller size company Taco Mac with
persistence annual revenues. Financing a criminal enterprise to
prevent lawsuits indefinitely.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 6 of 136
6

During the ex parte hearing, we also hope to discuss the
forthcoming 60 day injunctive relief to allow plaintiff to
assemble his RICO counsel team to develop a thorough RICO
federal complaint detailing all civil and criminal offences over a
16 year period, at least five vital and essential subpoenas and
depositions, affidavits, expedited discovery, the attorney client
privilege crime-fraud exception for the law firms and lawyers,
private investigators who sold their clients a criminal and illegal
service we are calling a “lawsuit prevention protection racket.”
Designed and orchestrated to shield wealthy clients from
legitimate lawsuits and an eventual jury trial in a US court of
law.

Due to the egression nature of the crimes outline in this
motion, Pro Se plaintiff Wright does not want the court to rule
on this temporary restraining order motion until critical and vital
subpoenas and depositions have been taken by a US Attorney
due to the nature of the criminal enterprise and the
international and federal crimes committed during a 16-year
period. Planning of these crimes were done in the United States
then executed abroad on a US citizen which is against US law.
Crimes were committed in Maryland, Georgia, Florida, Nevada,
California, Hawaii, New York, New Jersey, Dominican Republic
and at sea during Carnival Cruise cruises.

Pro Se plaintiff has discovered that RICO defendants have been
financing fraudulent judicial proceedings out of the United
States District Court Georgia Atlanta Division Clerk office on the
22 floor of the Richard Russell Federal Building. The Clerk office
routes certain cases to a fraudulent service being financed by
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 7 of 136
7

the defendants. All rulings are done in the clerk office and a US
District Judge never sees the complaints.

Plaintiff have file two civil actions against defendants since
11/19/2019. Both were routed via the US District Clerk office to
a fraudulent judicial service being paid for by the defendants.

This fraudulent service has a US District Trial Judge
impersonator. Others are impersonating US District Court Clerks,
US Marshals and lawyers from the Jones/Day law firm. They
hold fake remote Zoom meeting with actors. Actors
impersonating lawyers representing various defendants in
lawsuits. The meetings are designed to frighten and scare
plaintiffs without lawyers from filing lawsuits. The
impersonating trial judge threatens to destroy plaintiff case by
making rulings that will prevent plaintiffs from ever filing
lawsuits against the defendants again. The impersonating trial
judge says all lawsuits by plaintiffs will be routed by the clerk to
this one judge all the time. Basically, thwarting lawsuits filed by
plaintiffs forever. Finally, plaintiffs are encouraged to dismiss
their lawsuits against defendants.

To combat this lawsuit prevention protection racket, plaintiff is
asking the court to immediately refer this case to US Attorneys
who can subpoena and take deposition of the persons
impersonating a US District Judge, impersonating US District
Clerk, impersonating US Marshals and their impersonating
attorneys before any rulings.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 8 of 136
8

oThe Relief Plaintiff is Asking for from this court

Plaintiff is asking the court to force RICO defendants to disclose
and remove of all surveillance devices in or around plaintiff's
family home, disclose and remove all illegal wire taps from his
family home phones, disclose and remove of all tracking or
hacking devices or software on plaintiff’s home networks or
computers or electronics devices, disclose and remove of all
tracking apps from all home electronic devices or software on
plaintiff family’s electronics devices both home or mobile
devices, disclose and remove of all tracking devices on plaintiff
family automobiles, disclose and remove of all drug injection
devices in plaintiff’s home used to drug him daily, disclose and
remove of all torture devices used on plaintiff and family in his
home or automobiles, disclose and remove all hacking and
tracking apps from plaintiff’ wife’s work laptop(owned by
Anthem), disclose of all plaintiff’s neighbors who assisted in this
surveillance and monitoring scheme, disclosure of the 24/7
monitoring site and its personnel where plaintiff and family
were illegally surveilled for years. Surveillance personnel will
have to be disposed for testimony.

Origins of the criminal racket against plaintiff

For 16 years, primary RICO defendants have finance and
unleashed a Professional Criminal Enterprise(PCE) lawsuit
prevention protection racket to intimidate, discourage, delay or
thwart legitimate lawsuits against RICO defendants. Client’s pay
the law firm a perpetual retainer fee then the law firm pays the
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 9 of 136
9

criminal enterprise racket to criminally intimidate, harass,
discourage or threaten plaintiffs from filing lawsuits. Clients pay
the lawsuit prevention protection racket instead of allowing the
dispute to be settled and decided in court by a jury.

To do this, the lawsuit prevention protection racket deploys
tactics used by criminal racketeering street gangs or mobs to
prevent plaintiffs from accessing counsel of choice. !f the future
lawsuit will lead to damaging publicity or an enormous reward,
the criminal enterprise lawsuit prevention protection racket is
paid exorbitant and long-term fees to prevent plaintiff's case
from ever reaching the US court system. And if the plaintiff
somehow arrives in court with proper counsel, they have
criminal solutions for that too. As the court will see in this
temporary restraining order, in a future federal complaint and
discovery, this is a very lucrative service for rogue law firms to
offer to their wealthy clients with limitless funds from their
successful business profits. The client says to the lawsuit
prevention protection racket just make the lawsuits go away and
we will pay you as much money as required and for as long as
possible to prevent the lawsuit from reaching a jury.

Nowhere in the US criminal or civil codes gives RICO defendants
and their co-conspirators a constitutional right to perpetually
conspire, plot and violate US RICO criminal statues and other
international, federal, state and local statues to protect
themselves from legitimate lawsuits. There is no legal reasoning
by any US court or US statue that allows an organized criminal
racket to shield themselves from legitimate lawsuits using a
lawsuit prevention criminal protection racket financed by RICO
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 10 of 136
10

defendants using their legal business funds. In other words, they
have, over years, been financing a money laundering criminal
enterprise to prevent lawsuits-a service sold by their lawyers.
Now that they have gotten caught. This lawsuit is here in court
today to enforce US criminal and civil statues against them and
stop this felony criminal crime wave against plaintiff and his
family.

This court has no legal or legitimate right or reasoning to ignore
this criminal behavior or allow it to continue or sanction past
present future criminal behavior brought to this court’s
attention. The criminal crime wave surrounding plaintiff and
family must be stopped.

o Continued Irreparable Harm to Plaintiff and
Family’s life for 16 years and ongoing

Pro Se plaintiff Wright is here in court for relief to reclaim his
family’s home, his family’s privacy, his honor, his dignity which
has been irreparably harm for 16 years and is presently being
irreparably harm by a relentless lawsuit prevention protection
racket criminal racketeering enterprise we call a Professional
Criminal Enterprise (PCE). By close examination, this enterprise
is a RICO lawsuit prevention protection racket that has daily and
for years unlawfully surveilled, stalked, criminally defamed,
spied on, filmed, drugged, tortured and psychologically
traumatize plaintiff and family. This lawsuit prevention
protection racket has been financed by fortune 500 RICO
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 11 of 136
11

defendant IBM and Taco Mac’s using legal revenues over a 16-
year period. RICO defendants have laundered those funds into a
perpetual sustaining organize crime racket and will continue to
do so until this court cease all criminal activity. We suspect the
RICO co-conspirators use these type of services too since they
willing and deliberately aid and abet the criminal enterprise.

During the 16 years, plaintiff has been psychological
traumatize, drugged and tortured in his at home, at work, hotel
rooms, condos and cruise cabins and even at friend’s home.
Plaintiff has also sustained and been hospitalize for two strokes
do to stress, torture, drugs, psychological trauma and
experiments being tried on him. The first stroke was at IBM’s
River Edge complex where an ambulance was required to take
him to Northside Hospital. The second was at home where his
wife took him to Well-Star Hospital for treatment. Both times
the diagnosis by his Vascular Neurologist was a TIA or minor
stroke due to stress. After a battery test, MRIs and CAT scans,
nothing was physically found to cause the symptoms except
stress. Plaintiff has no history of high blood pressure, heart
disease or stress before RICO defendants unleashed their lawsuit
prevention protection racket on plaintiff and family.

All plaintiff friends have been coerced, intimidated, threaten or
extorted to work against him over the years. Some of those
relationships go as far back as 50 years. After this lawsuit, those
relationships will be permanently damaged and unrepairable.
The loss of those relationships are incalculable.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 12 of 136
12

Plaintiff has only discussed minor details with his wife and
mother about what has been going on during the years in his
family home. If he did, they would not want to spend another
hour in their home of 22 years or travel anywhere and feel safe.

His family home cannot be sold at any price with what has been
done to it by the lawsuit prevention protection racket.

Simply put, RICO defendants have turned plaintiff's life into a
nightmare. His home into “a house of horrors” and an
experimental “biological lab.” Using many felony criminal
racketeering methods to intimidate, discourage, delay and
thwart investigations and lawsuits with the assistance of co-
conspirators who aided and abetted and propagating their
criminal activities on their premises.

PARTIES, JURISDICTION AND VENUE

1.8
Plaintiff Darryl and Rochelle Wright and (Darryl’s mother)
Jovettia Cooper were born in the US and reside in Marietta, Ga.
which is the Northern District of Georgia.

1.9
0

Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 13 of 136
13

RICO defendants and co-conspirators are headquartered and
located in many different jurisdictions across the US and other
countries. This court has personal subject matter jurisdiction for
this RICO action.

1.10

This Court has subject matter jurisdiction over this case

pursuant to 18 U.S.C. 1964, 28 U.S.C 1332 (federal question) and
28 U.S.C 1367

(ancillary jurisdiction).

a. Venue is proper in this district, pursuant 10 28 U.S.C. many
of the defendants and co-conspirators either live in
Maryland or do business in Maryland. Venue is also proper
in this district pursuant to 18 U.S.C. 1965, as defendants

and co-conspirators reside in and transacts it affairs in
Maryland. —

1.11

RICO Defendants Criminal Offences

RICO primary defendant IBM is a US corporation with

worldwide sales and services with headquarters in Armonk,
NY.

Federal and state offences violated over 16 years:

18 U.S. Code CHAPTER 96—
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 14 of 136
14

RACKETEER INFLUENCED AND
CORRUPT ORGANIZATIONS

Fraud against the US Justice by financing and using an
organized Professional Criminal Enterprise (PCE) lawsuits
prevention protection racket to cheat, distort and obstruct
the US Justice System by discouraging, delaying or thwarting
legitimate lawsuits violating a multitude of organize federal
and state criminal offences and statues such as:

Uniawful 24/7 surveillance of plaintiff and his family in and out

of his family’s home, hotels, condos, cruise ship cabins, resorts
and friends’ home since 2004 (0.C.G.A 16-11-62)

Home invasion of plaintiff’s family home (O.C.G.A 16-7-5)

Daily Breaking and entering of plaintiff home (O.C.G.A 16-7-1)

Daily breaking and entering plaintiff cars and rental cars (16-

818)

Daily Stalking of plaintiff all over the world.

Criminal Harassment.

Criminal Trespassing

Daily Criminal Damage of his property

Daily assault and battery (16-5-21)

Acts of Terrorism

Terroristic Threats to plaintiff in public

Daily drugging with drugs that cause hallucinations, drugs that

cause frequent urination and drugs that cause frequent bowel

movements.

Unlawful restraint in his home.

Daily of torture (physical and mental)-sleep deprivation, foot

torture, hypnosis, Chines water torture.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 15 of 136
15

Torture in hotels, resorts, condos, cruise ship cabins and
friend’s homes.

False imprisonment in his home.

Computer and Cyber Crimes

Hacking plaintiff electronics

Hacking plaintiff's cell home

Hacking of plaintiff network

Hacking of plaintiff camera systems

Hacking of ADT’s network

Hacking of ATT’s internet network

Hacking of ATT’s home phone network

Hacking of Comcast Network

Hacking of DirecTV’s network

Hacking of law firm’s websites (we have pictures)
Intercepting phone calls to lawyers both by home phone or cell
Hacking of Marriot’s website (we have pictures)
Hacking of Sheraton’s website (we have pictures)
Hacking of the FBI’s website multiple times (we have pictures).
Mail and Wire Fraud

Capturing cell phone calls from the air

Illegal interception Electronic communications

Criminal Defamation (O.C.G.A 16-11-40)

Intimidating plaintiff friend’s

Threatening plaintiff’s friends

Extorting plaintiff friends

Harassing plaintiff friends

Extortion (16-8-16)

Blackmail |

Bribery (O.C.G.A 16-10-2)

Mail and Wire Fraud (18 USC Ch.63)
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 16 of 136
16

Illegally monitoring plaintiffs and family bank accounts
Tracking plaintiff using those accounts

Bank Fraud (tracking plaintiff through the e use of his bank
cards)

Money Laundering of legal funds to a criminal enterprise for
illegal activities

Special maritime and territorial jurisdiction (18 USC 2111)
Impersonating a law firm’s office to get intelligence from
plaintiff

1.12

RICO primary defendant Taco Mac is a Georgia base corporation
with restaurant chain in the Atlanta metropolitan area. They are
headquartered in Alpharetta, Ga.

18 U.S. Code CHAPTER 96—
RACKETEER INFLUENCED AND

CORRUPT ORGANIZATIONS

Fraud against the US Justice by financing and using an
organized Professional Criminal Enterprise (PCE) lawsuits
prevention protection racket to cheat, distort and obstruct the
US Justice System by discouraging, delaying or thwarting
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 17 of 136
17

legitimate lawsuits violating a multitude of organize federal
and state criminal offences and statues such as:

Unlawful 24/7 surveillance of plaintiff and his family in and out
of his family’s home, hotels, condos, cruise ship cabins, resorts
and friends’ home since 2004 (0.C.G.A 16-11-62)

Home invasion of plaintiff's family home (O.C.G.A 16-7-5)
Daily Breaking and entering of plaintiff home (O.C.G.A 16-7-1)
Daily breaking and entering plaintiff cars and rental cars (16-
818)

Daily Stalking of plaintiff all over the world.

Criminal Harassment

Criminal Trespassing

Daily Criminal Damage of his property

Daily assault and battery (16-5-21)

Acts of Terrorism

Terroristic Threats to plaintiff in public

Daily drugging with drugs that cause hallucinations, drugs that
cause frequent urination and drugs that cause frequent bowel
movements.

Unlawful restraint in his home.

Daily of torture (physical and mental)-sleep deprivation, foot
torture, hypnosis, Chines water torture.

Torture in hotels, resorts, condos, cruise ship cabins and friend’s
homes.

False imprisonment in his home. oComputer and Cyber Crimes
Hacking plaintiff electronics

Hacking plaintiff’s cell home

Hacking of plaintiff network

Hacking of plaintiff camera systems
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 18 of 136
18

Hacking of ADT’s network

Hacking of ATT’s internet network

Hacking of ATT’s home phone network

Hacking of Comcast Network

Hacking of DirecTV’s network |

Hacking of law firm’s websites (we have pictures)
intercepting phone calls to lawyers both by home phone or cell
Hacking of Marriot’s website (we have pictures)

Hacking of Sheraton’s website (we have pictures)

Hacking of the FBI’s website multiple times (we have pictures).
Mail and Wire Fraud

Capturing cell phone calls from the air

legal interception Electronic communications

Criminal Defamation (O.C.G.A 16-11-40)

intimidating plaintiff friend’s

Threatening plaintiff's friends

Extorting plaintiff friends

Harassing plaintiff friends

Extortion (16-8-16)

Blackmail

Bribery (O.C.G.A 16-10-2)

Mail and Wire Fraud (18 USC Ch.63)

tliegally monitoring plaintiffs and family bank accounts
Tracking plaintiff using those accounts

Bank Fraud ((tracking plaintiff through the e use of his bank
cards)

Money Laundering of legal funds to a criminal enterprise for
illegal activities

Special maritime and territorial jurisdiction (18 USC 2111)
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 19 of 136
19

Impersonating a law firm’s office to get intelligence from
plaintiff

oCo-defendants Conspired with RICO Defendants
to Violate Plaintiffs Hotel rooms, Condos, Resort |
rooms and Cruise ship cabins repeatedly

RICO co-conspirators had two obligations to plaintiff and family
while they stayed on their premises 1) to keep their paying guest
safe from harm and 2) to guard plaintiff's privacy. They failed
miserably by every metric measure. They gave PCE unfettered
access to plaintiff’s rented room beforehand and during his stay
allowing them to spy on plaintiff and family, to film plaintiff and
family, to drug plaintiff and to torture plaintiff while he occupied
rooms. PCE commits these same crimes at plaintiff's home and
at work.

- RICO co-conspirators are facilitators, participators and aid and
abettors to the professional criminal enterprise criminal
behavior to torments plaintiff and his family on their premises or
properties. Plaintiff has never been accused of any criminal
deeds or infractions on any of defendants or co-conspirator’s
premises or properties. Defendants and co-conspirators will not
be able to legitimately answer this complaint with any credible
evidence to a courts’ satisfaction except to say we can get away
it with all the money in the world.
O

Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 20 of 136
20

1.5

From the time plaintiff made his reservation until the time he
arrived on the RICO co-conspirator’s premises, primary
defendants and co-conspirators conspired using the lawsuit
prevention protection racket Professional Criminal Enterprise
(PCE) to unlawfully surveil, defame, harassed, tortured, drugged
and criminally tormented plaintiff. Primary defendants had a
premeditated detailed scheme for plaintiff then they were aided
and abetted by co-conspirators. The Professional Criminal
Enterprise work frantically and collectively with their
coconspirators to prevent plaintiff from accessing the US justice
system, mainly counsel of his choice and to aid in obstructing
justice with fraud. As the court will see, some of the
coconspirators are repeat offenders to this fraudulent criminal
behavior by the lawsuit prevention protection racket (PCE).

1.13

Financing fraudulent judicial proceeding using the US District

Clerk office on the 22" floor of the Richard Russel Federal Building
in Atlanta, Ga. These proceeding are paid for by the defendants
and orchestrated for defendants- not neutral to plaintiffs.

Plaintiff paid the court clerk a filing fee for a neutral US civil court

proceeding to settle a dispute between plaintiff and defendants.
The court cashed plaintiff’s check in bad faith. Plaintiff did not pay
the filing fee to have rulings done in the clerk office or by someone
impersonating a US District judge (see attachment to this action for
plaintiff bank highlighted recordings of the filing fees cashed by
defendant’s lawsuit prevention protection racket).
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 21 of 136
21

Plaintiff’s checks were cashed three times. Therefore, there are
three counts of fraud by defendants.

Defendants orchestrated a fraudulent Zoom(recorded) meeting
to intimidate plaintiff from filing a lawsuit against defendants (see
attached transcript from the October 13" 2020 Zoom meeting
orchestrated by someone impersonating a US District Trial Judge
and lawyers representing various firms noted in this lawsuit).

Plaintiff has seen US District Judge William Ray before and has
been in his court room. The impersonator in the Zoom video does
not look like Judge Ray. The Zoom video will clearly show that the
proceedings were done for the benefit of the defendants and not
the plaintiff. The judge impersonator had not even read the 115-
page complaint and did not know the subject matter of the case.
Everyone on that call knew the judge was way over his head.

We will be subpoenaing the actual Zoom recorded video for proof
of judicial fraud. We will also take deposition by the real Judge
William Ray about his rulings on plaintiff cases, the US District
Court Clerk about the filings and the US Marshal for the Richard
Russell Federal Building in Atlanta about the occupants of the 22"¢
floor for proof of this fraudulent judicial proceeding financed by
defendants.

Review the fraudulent October 13,2020 Zoom meeting the
fraudulent judge held transcript with the attachment for this case,
case CV-19-5213 and case CV-20-3928. His ruling was always
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 22 of 136
22

against the plaintiff. Fraudulent Judge was being paid by the
defendants to thwart lawsuits.

As you will see, none of these criminal offences would not
have happened but for the illegal surveillance deployed by

defendants.
ok

IHG/Holiday Inn Express is an international hotel conglomerate
with hotels all over the world. Regionally headquartered in Atlanta,
Ga.

On January 08, 2021, plaintiff and his mother checked into
Holiday Inn Express in North Charleston to attend a funeral of his
cousin. Plaintiff was given room 408 and his mother was given
room 424.

During the night and morning, plaintiff was subjected to
persistent torture and sleep deprivation in his room. So much so,
plaintiff left the room to file a complaint using the hotel’s business
center workstation (see attachment to this action for the complaint
filed on 01/09/2021 and description of the daily torture}.

Plaintiff also complained about the torture events during an
online survey and sent complaints to the hotel and corporate
regional office.

Plaintiff is accusing IHG/Holiday Inn Express of the following:
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 23 of 136
23

1) Multiple counts of gross Negligence.

2) Giving PCE unfettered access to plaintiff's room and their
hotel.

3) Multiple counts of assault and battery.

4) Aiding and abetting a criminal enterprise.

RICO co-conspirators PMD |, LLC and Hilton are owner and
operator of BWI Doubletree by Hilton. They are repeat
offenders.

Plaintiff and friend Cameo (Damiel Michel) has stayed at this
location multiple times over the years during their annual
Chesapeake Bay fishing trip. It has close proximity to BWI
airport, restaurants, the fishing hole, Baltimore, MD and
other convenient locations. At every stay in the past and as
recently as Labor Day August 2019, plaintiff Wright has been
spied on, filmed, tortured and drugged by representative of
primary RICO defendants IBM and Taco Mac. During the
August 2019 trip and as he was checking out, he was told by
the front desk, that he did not pay for his three-day stay and
that he would have to contact the organization who paid for it
to get a checkout receipt. The front desk personnel did not
say who paid for his stay. But she did say that the only
evidence of his stay at the hotel was his on file credit card. No
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 24 of 136
24

evidence of his advance payment for the room. Plaintiff
Wright detected a cover up of crimes and their collaboration
of those crimes during August 2019 Labor Day weekend.

After returning home, plaintiff Wright sent PMD 1LLC a
‘complaint about what happen during his stay with an
evidence preservation letter for that weekend. Plaintiff soon
will be seeking subpoenas for documents and videos outlined —
in this complaint (see section tilted “subpoenas” for the
evidence preservation letter sent to the hotel and corporate
office on September 20" 2019 after the events).

Plaintiff is accusing PMD I, LLC and Hilton of the following
offences:

1) Multiple counts of Negligence over the years.

2) Giving PCE unfettered access to plaintiff’s room and
hotel.

3) Aiding and abetting a professional criminal
enterprise to spy, film, torture, drugging, stalking,
assault and battery, criminal defamation, and
criminal harassment during his stays at BWI Double
Tree Hilton.

4)Assault and battery
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 25 of 136
25

RICO co-conspirator Hilton is a global hotel company with
many franchises such as Doubletree, Embassy Suites and
Hampton Inn. Hilton is headquartered in McLean, Va.

Hampton Inn North Druid Hills Atlanta, Ga on 06/2015
during a short stay in Atlanta to get rest and use the hotel
phone system and computer. While in his room, plaintiff tried
calling a lawyer via hotel’s phone system but was intercepted
and routed to the Professional Criminal Enterprise personnel
who answered his call to a lawyer then tried to discourage
him from obtaining a lawyer. Plaintiff waited over an hour to
get access to his room. He paid with an American Express gift
card that he purchased at Walgreens drug store just to throw
PCE off. Plaintiff accuses repeat offender defendant Hampton
Inn of the following offences during his short stay:

1) Negligence.

2)Obstruction of justice by intercepting phone
calls to lawyers.

3)Wire Fraud (intercepting calls from his room)

4)Giving PCE unfettered access to plaintiff's
room and its hotel.

5)Aiding and abetting a professional criminal
enterprise to spy, film, torture, drugging,
stalking, assault and battery, criminal
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 26 of 136
26

defamation, and criminal harassment during his
stays on their properties.

6)RICO co-conspirator Hilton is a global hotel
company with many franchises such as Doubletree,
Embassy Suites and Hampton Inn and a repeat

offender. Hilton is headquartered in Mclean, Va.
*

Plaintiff accuses Embassy Suites BWI from
07/18/2015 to 07/21/2015 while he and Cameo
stayed at its hotel during his annual fishing trip.
Plaintiff accuses Hilton of the following offences
during his stay:
1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room
and its hotel.

3)Aiding and abetting a professional criminal
enterprise to spy, film, torture, drugging, stalking,
assault and battery, criminal defamation, and
criminal harassment during his stays while plaintiff is
on their properties
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 27 of 136
27

RICO co-conspirator Sheraton is a global hotel company
with many franchises and is headquartered in White Plains, NY.

Plaintiff Wright and IBM Steve Dickens stayed two days

on 10/24/2015 at Sheraton Old San Juan Puerto Rico before a
Capital Jazz Festival Super Cruise event leaving out of San
Juan Puerto Rico. Plaintiff Wright and IBM Steve Dickens
shared a room. During plaintiff stay, plaintiff accuses
Sheraton Old San Juan of allowing the Professional
Criminal Enterprise to take over the hotel to do the
following:

1)Gross Negligence.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Hilton is a global hotel company
with many franchises such as Doubletree, Embassy Suites
and Hampton Inn and a repeat offender. Hilton is
headquartered in McLean, Va.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 28 of 136
28

Hampton Inn Suites Isle of Verde, Puerto Rico on |
11/01/2015 during which he stayed after a Capital Jazz Fest
Super Cruise event. Plaintiff accuses repeat offender defendant

Hampton Inn of the following offences during his short stay: 16)
Negligence.

1)Giving PCE unfettered access to plaintiff’s room and its
hotel.

2)Aiding and abetting a professiona! criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Hilton is a global hotel company with
many franchises such as Doubletree, Embassy Suites and
Hampton Inn. Hilton is headquartered in McLean, Va.

RICO co-conspirators PMD I, LLC is the owner and
operator of BWI Doubletree by Hilton which are repeat
offenders.

Plaintiff and Cameo (Damiel Michel) stayed at BWI
Doubletree regularly during his annual fishing trip in July
2016. Plaintiff is accusing Hilton (another repeat offender)
and its franchises of the following criminal offences:
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 29 of 136
29

1)Multiple counts of Negligence during his stay.

2) Giving PCE unfettered access to plaintiff's room
and its hotel.

3) Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays while plaintiff is on their properties.

a.14

RICO co-conspirator Marriott is a global hotel company
with may franchises headquartered in Bethesda, Md.
Marriott owns Sheraton and its franchises.

Plaintiff was there with Cameo (Damiel Michel) and Dollar
Bill for his annual fishing trip. Plaintiff accuses Marriott
Baltimore Inner Harbor of the following criminal offences:

1)Multiple counts of Negligence over the weekend.

2)Giving PCE unfettered access to plaintiff's room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 30 of 136

30 .
criminal defamation, and criminal harassment during his
stays on their properties.

Plaintiff reported incidents to Marriott using their website,
email and FED-EX and they did nothing to rectify this
reoccurring problem.

RICO co-conspirator Marriott is a global hotel company
with may franchises headquartered in Bethesda, Md.
Marriott owns Sheraton and its franchises.

Plaintiff stayed there two days with his wife, daughter,
mother and niece in preparation for his daughter’s PhD
graduation cruise on Carnival Ship Elation. Plaintiff is
accusing Marriott Grand Vista Orlando on 05/09/2019
(another repeat offender) of the following criminal
offences during his daughter graduation cruise.

1) Multiple counts of Negligence over the years.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 31 of 136
31

Plaintiff reported incidents to Marriott using their
website, email and FED-EX and they did nothing to rectify
this problem.

RICO co-conspirator Carnival Cruise is a global cruise line
headquartered Miami, FI.

Plaintiff is accusing Carnival Cruise (another repeat
offender) and its Cruise Ship Elation of the following
criminal offences during his daughter’s PhD graduation :
cruise on 05/11/2019 where he shared a cabin with his
wife and daughter.

1)Multiple counts of Negligence over the years.
2)Giving PCE unfettered access to plaintiff’s cabin.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

a.15
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 32 of 136
32

RICO co-conspirator Palace Hotel San Francisco is owned by:
Kyo-Ya Hotels &Resorts headquarters out of Honolulu, Hawaii.

42) Plaintiff is accusing The Palace Hotel of San Francisco on

02/2015 of the following criminal offences while his wife

Rochelle Wright attended an Oracle conference in San Francisco.
Anthem paid for the room:

1) Negligence.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.
3)Aiding and abetting a professional criminal enterprise to

spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his

stays on their properties.

' 1.16

RICO co-conspirator Hyatt Regency is a global hotel
company headquartered out of Chicago, Il.

Plaintiff is accusing Hyatt Regency Loyola Street New
Orleans, La. of the following criminal offences on 06/02/2016 to
06/08/2016 while wife was attending an Oracle conference. Her
employer Anthem paid for the room.

1)Negligence.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 33 of 136
33

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

a.17

RICO co-conspirators Pier Sixty-Six Hotel & Marina Fort
Lauderdale is owned by Hyatt headquartered out of
Chicago, Il.

Plaintiff is accusing Pier Sixty-Six Hotel & Marina Fort
Lauderdale on 11/15/2015 of the following criminal
offences while he, Cameo (Damiel Michel) Cameo’s cousins
Todd and Mike and Vincent Stevens were in town for a
Miami Dolphin NFL Football Game. Plaintiff and Vincent
Steven stayed in the same room:

1)Negligence.

2)Giving PCE unfettered access to plaintiff’s room andi its
hotel.
 

Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 34 of 136
34

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

1.17

RICO co-conspirator Carnival Cruise is a global cruise line
headquartered Miami, Fl.

Plaintiff is accusing Carnival Cruise (another repeat
offender) and its cruise line of the following criminal offences
during years 2012, 2013, 2014, 2015 and 2016 the Capital Jazz
Fest Super Cruise events in which he shared cabins with IBM
Steve Dickens every time:

1)Multiple counts of Negligence over the years.
2)Giving PCE unfettered access to plaintiff's cabin.

3)Aiding and abetting a professional criminal enterprise to spy,
film, torture, drugging, stalking, assault and battery, criminal
defamation, and criminal harassment during his stays on their
properties.

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 35 of 136
35

1.18

RICO co-conspirator MGM Grand Hotel and Casino Las
Vegas is headquartered in Paradise, NV.

Plaintiff is accusing MGM Las Vegas on 09/27/2015 of the
following criminal offences while he and his wife Rochelle
Wright was on a business trip for her company Anthem.
Plaintiff shared the room with his wife. Anthem paid for
the room.

1)Negligence
2)Giving PCE unfettered access to plaintiff’s room and its hotel.

3)Aiding and abetting a professional criminal enterprise to spy,
film, torture, drugging, stalking, assault and battery, criminal
defamation, and criminal harassment during his stays on their
properties.

. 1.19
RICO co-conspirator Tropicana Casino Atlantic City is he
owned by MGM Grand headquartered in Paradise, NV.

Plaintiff is accusing Tropicana Casino Atlantic City on
08/06/2015 to 08/10/2015 of the following criminal offences
while he and his wife vacationed with her mother, father and
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 36 of 136
36

sister for a weekend in Atlantic City. Wife Rochelle Wright use her
American Express card for payment: -

1)Negligence
2)Giving PCE unfettered access to plaintiff’s room and its hotel.

3)Aiding and abetting a professional criminal enterprise to spy,
film, torture, drugging, stalking, assault and battery, criminal
defamation, and criminal harassment during his stays on their
properties.

a.21

RICO co-conspirator Tidewater Condos Panama City
Beach is owned by Wyndham Vacation Rentals which is
headquartered in Parsippany-Troy Hills, NJ.

Plaintiff is accusing Tidewater on 04/2015 (another
repeat offender) during his and IBM Steve vacation at the
annual Panama City Beach Sea Breeze Jazz Festival of the
following criminal offences:

1)Multiple counts of Negligence over the years.
2)Giving PCE unfettered access to plaintiff's condos.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 37 of 136
37

criminal defamation, and criminal harassment during his
stays on their properties.

Plaintiff reported incidents to Tidewater who did
nothing to rectify this problem.

RICO co-conspirator La Quinta Inn Homewood, AL is
owned by Wyndham and is headquartered in Irving, TX.

Plaintiff is accusing La Quinta Inn on 07/12/2015 of the
following criminal offences during his one-day stay to
Birmingham, Al. The Professional Criminal Enterprise took
over the hotel. While at the hotel, plaintiff noticed a
Birmingham Sheriff SUV vehicle was outside in the parking
lot.

1)Negligence

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 38 of 136
38

a.22

RICO co-conspirator Splash Condo Panama City Beach is
owned by Wyndham Vacation Rentals which is headquartered
Parsippany-Troy Hills, NJ.

Plaintiff is accusing Splash Condo Panama City Beach
(another repeat offender) during plaintiff Wright and IBM
Steve ‘s vacation to the annual Panama City Beach Sea
Breeze Jazz Festival of the following criminal offences:

1)Multiple counts of Negligence over the years.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

a.23
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 39 of 136
39

RICO co-conspirator Sheraton is a global hotel company
with many franchises such as Four Points headquartered in
White Plains, NY.

Plaintiff stayed at Sheraton BWI during a Baltimore
Ravens football game on 09/11/2016 and Washington
Redskins Football Game on 09/12/2016 in room #327. The
Professional Criminal Enterprise took over the hotel. After
torturing him during the night, plaintiff left the hotel and
checked into the Hilton Garden BWI room#245. The
Professional Criminal Enterprise followed him to the BWI
Hilton Garden where they had installed gadgets in room
#245 causing plaintiff to be sleep deprived for that night.

1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

Plaintiff reported incidents to Sheraton via their website,
email and FED-Ex and they did nothing to rectify this
problem.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 40 of 136
40

RICO co-conspirator Sheraton is a global hotel company
with many franchises such as Four Points headquartered in
White Plains, NY.

Plaintiff stayed at the Sheraton Santo Domingo
Dominican Republic from 08/31/2017 to 09/04/2017
during a vacation trip with his high school friend Daimel
Michel. The Professional Criminal Enterprise took over the
hotel. During his stay, plaintiff accuses Sheraton Santo
Domingo Hotel Dominican Republic of the following
offences:

- 1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Sheraton is a global hotel company
with many franchises such as Four Points headquartered in
White Plains, NY.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 41 of 136
41

Plaintiff stayed at the Sheraton Santo Domingo
Dominican Republic from 01/04/2018 to 01/09/2018
during a vacation trip by himself this time. The Professional
Criminal Enterprise took over the hotel. During his stay,
plaintiff accuses Sheraton Santo Domingo Hotel Dominican
Republic of the following offences:

1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
Stays on their properties.

Plaintiff reported incidents to Sheraton via their
website, email and FED-Ex and they did nothing to rectify
this problem.

RICO co-conspirator Sheraton is a global hotel company
with many franchises such as Four Points headquartered in
White Plains, NY.

Plaintiff stayed at the Sheraton Santo Domingo
Dominican Republic from 05/22/2018 to 05/25/2018
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 42 of 136
42

during a vacation trip with his high school friend Damiel
Michel. The Professional Criminal Enterprise took over the
hotel. During his stay, plaintiff accuses Sheraton Santo
Domingo Hotel of the following offences:

1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

Plaintiff reported incidents to Sheraton via their website,
email and FED-Ex and they did nothing to rectify this
problem.

Riazor Hostel is a privately owned smaller hotel in Santo |
Domingo Dominican Republic. Riazor is a repeat offender
to giving the Professional Criminal Enterprise access to
plaintiff’s rooms.

Plaintiff stayed at Riazo for one day on 05/28/2018. The
Professional Criminal Enterprise took over the hotel and
had access to plaintiff’s room. Plaintiff is accusing Riazor
Santo Domingo Dominican Republic of the following of
offences:
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 43 of 136
43

1) Multiple counts of Negligence during his stay. —

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Sheraton is a global hotel company
with many franchises such as Four Points headquartered in
White Plains, NY.

Plaintiff stayed at Sheraton BWI during his niece’s |
graduation from high school on 06/06/2018 to 06/08/2018.
He stayed there with his wife, daughter and mother. The
Professional Criminal Enterprise took over the hotel. During his
stay, plaintiff accuses Sheraton BWI of the following offences:

-1)Multiple counts of Negligence during his stay.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 44 of 136
44

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

Plaintiff reported incidents to Sheraton via their website,
email and FED-Ex and they did nothing to rectify this
problem.

RICO co-conspirator Sheraton Four Points Los Angeles
airport is a global hotel company with many franchises
such as Four Points headquartered in White Plains, NY.

Plaintiff and wife stayed at the Sheraton Four Points Los
Angeles airport on the first leg of their 30° anniversary on
07/21/2018. The Professional Criminal Enterprise took over
the hotel. Plaintiff was drugged so much that his nose
profusely bleeding while he was smoking a cigar in front of
the building. Later the next day earlier morning around
3AM, he was being torture so much in his bed that he got
up, went downstairs near the front desk and guest
computers, logged onto a guest computer and reported a
complaint via the Sheraton’s portal about what was
happening in their hotel. Plaintiff never heard anything
from Sheraton about the incident. Plaintiff is accusing
Sheraton Four Point Los Angeles (another repeat offender)
of the following criminal offences during plaintiff and
wife’s 30" anniversary:
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 45 of 136
45

1)Multiple counts of Negligence over the years.

2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their property.

Plaintiff reported incidents to Sheraton via their website,
email and FED-Ex and they did nothing to rectify this
problem.

Plaintiff reported this event via Sheraton’s Four Point
guest computers. —

RICO co-conspirator Outriggers Waikiki Beach Resort
Honolulu, HI is base and headquarters Honolulu, Hi.

Plaintiff is accusing Outriggers Waikiki Beach Resort on
07/24/2018 of the following offences during plaintiff and
wife 30° anniversary:

1)Negligence
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 46 of 136
46

2) Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Royal Lahaina Resort Maui, Hi. is
base and located in Maui, Hi.

Plaintiff is accusing Royal Lahaina Resort Maui on
07/2018 to 08/2018 of the following offences during
plaintiff and wife 30° anniversary:

1)Negligence

2)Giving PCE unfettered access to plaintiff’s room and its
hotel. ,

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and crimina! harassment during his
stays on their properties.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 47 of 136
47

RICO co-conspirator Sheraton Four Points Los Angeles
airport is a global hotel company with many franchises
such as Four Points headquartered in White Plains, NY.

Plaintiff and wife were returning from their Hawaii 30*
annual trip and stayed at the Sheraton Four Points Los
Angeles airport hote! on 08/01/2018 and 08/02/2018. The
Professional Criminal Enterprise took over the hotel again.
Plaintiff is accusing Sheraton Four Points hotel of the
following offences:

1)Negligence
2)Giving PCE unfettered access to plaintiff’s room and its
hotel.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,
criminal defamation, and criminal harassment during his
stays on their properties.

RICO co-conspirator Capital Jazz Super Cruise rented
Carnival Cruise ships for events and is headquartered out
of Columbia, Md.

Plaintiff is accusing Capital Jazz Super Cruise of the
following offences while he and IBM Steve Dickens, IBM
Bill Taylor and his wife Maryland were on Jazz cruise events
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 48 of 136
: 48

sponsored by Capital Jazz Super Cruise 2012, 2013, 2014,
2015 and 2016.

1)Negligence during multiple stays.
2)Giving PCE unfettered access to plaintiff's cabin.

3)Aiding and abetting a professional criminal enterprise to
spy, film, torture, drugging, stalking, assault and battery,

_ criminal defamation, and criminal harassment during his
stays on their properties.

a.24

RICO co-conspirator LA Fitness is a fitness company with
gyms all over the US headquartered out of irvine, Ca.

Plaintiff is accusing LA Fitness Kennesaw of the following
offences while plaintiff was on their premises. PCE took
over the gym. Some of the offences were assisted by IBM
Lonnie Arbuckle, IBM Jeff Spring and Van while on their
premises: |

1)Negligence multiple counts
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 49 of 136
49

2)Unlawful Surveillance

3)Spying

4)Filming

4)Torture

5)Defamation of plaintiff to their employees and guests
6)Aiding and abetting of a criminal enterprise.

a.25

RICO co-conspirator LA Fitness is a fitness company with
gyms all over the US headquartered out of Irvine, Ca.

Plaintiff is accusing LA Fitness Austell of the following
offences while plaintiff was on their premises:

1)Negligence multiple counts
2)Unlawful Surveillance
3)Spying

4)Filming
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 50 of 136
50

5)Torture

6)Defamation of plaintiff character to their employees and
guests

7)Aiding and abetting of a criminal enterprise

RICO co-conspirator LA Fitness is a fitness company with
gyms all over the US headquartered out of Irvine, Ca.

Plaintiff is accusing LA Fitness Houston on 02/06/2017
the following offences while plaintiff was on their
premises:

-1)Negligence multiple times
2)Unlawful Surveillance
3)Spying
4)Filming

5)Torture
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 51 of 136
51

6)Defamation of plaintiff of character to their employees and
guests

7)Aiding and abetting of a criminal enterprise criminal acts

RICO co-conspirator Dave and Busters is a restaurant
arcade headquartered in Dallas, Tx.

Plaintiff is accusing Dave and Busters Marietta of the
following offences:

1)Negligence multiple times
2)Unlawful Surveillance

3)Defamation of plaintiff character to their employees and
guests

4)Aiding and abetting of a criminal enterprise criminal acts
a.26

RICO co-conspirator Associated Federal Credit Union is
headquartered out of Peachtree Corners, Ga.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 52 of 136
52

Plaintiff is accusing Associated Federal Credit Union of
the following offences while plaintiff was their premises:

1)Negligence
2)Defamation of plaintiff of character to their employees

3)Aiding and abetting of a criminal enterprise criminal acts

a.27

RICO co-conspirator Dugan’s Bar and Restaurant is
located in Atlanta, Ga off of Ponce De Leon Ave.

Plaintiff is accusing Dugans Bar and Restaurant Ponce De
Leon Ave of the following offences while plaintiff was on
their premises: |

1)Negligence multiple times
2)Unlawful Surveillance

3)Repeated and surreptitiously installed an accelerant in
his cigars so that plaintiff cigars burnt funny and smelt
funny.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 53 of 136
53

4)Defamation of plaintiff character to their employees and
guests

5)Aiding and abetting of a criminal enterprise in criminal
acts

a.28

RICO co-conspirator The Sports Grill is located in Austell,
Ga.

Plaintiff is accusing The Sports Grill in Austell of the
following offences while plaintiff was on their premises:

1)Negligence Multiple times
2)Unlawful Surveillance

3)Defamation of plaintiff character to their employees and
guests

4)Aiding and abetting of a criminal enterprise in criminal
acts

5)Assault and battery causing my nose to water
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 54 of 136
54

a.29

RICO Co-conspirator Doc’s Spirits and restaurant is
located in Smyrna, Ga.

Plaintiff is accusing Doc’s Spirits and restaurant of
Smyrna of the following offences while plaintiff was on
their premises:

‘1)Negligence multiple times

2)Unlawful Surveillance

3)Defamation of plaintiff character to their employees and
guests

4)Aiding and abetting of a criminal enterprise in criminal
acts

a.30
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 55 of 136
55

RICO Co-conspirator Nik’s bar and restaurant is located in
Marietta, Ga.

Plaintiff is accusing Nik’s Greek restaurant of Marietta,
Ga of the following offences while plaintiff was on their
premises:

1)Negligence multiple times
2)Un!awful Surveillance

3)Defamation of plaintiff character to their employees and
guests

4)Aiding and abetting of a criminal enterprise in criminal
acts

a.31

Twin Peaks Kennesaw is a restaurant franchise owned by
Front Burner Restaurant LLP. Its corporate office is located
in Addison, Tx. .

Plaintiff is accusing Twin Peaks Kennesaw of the
following offences while he was on their premises:

1) Negligence multiple times

2)Defamation of plaintiff character to their employees and
guest
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 56 of 136
56

3)Aiding and abetting of a criminal enterprise criminal acts

Incident at Twin Peaks Buckhead, Atlanta on New Year’s
day January 1, 2021. Plaintiff, Cameo and Charlie Brown
are at the bar watching college football. Around 07:30PM,
plaintiff noticed he was the only one sweating profusely.
His hair and hand were wet. | later look at Charlie Brown,
who sat near him, was sweating on his face. No one else in
the area of the bar was sweating. | suspect | was being
targeted by a gadget to cause me to sweat.

Plaintiff accuse Twin Peaks of the following offences:

1) Gross Negligence
2) Assault and battery

3) Aiding and abetting a criminal enterprise

RICO Co-conspirator La’ Parilla is Mexican restaurant
chain headquartered in Marietta, Ga.

Plaintiff is accusing La’ Parilla is Mexican restaurantof
the following offences while plaintiff was their premises:
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 57 of 136
57

1)Negligence multiple times
2)Defamation of plaintiff character to their employees and
guest

3)Aiding and abetting of a criminal enterprise criminal acts

a.32
iil. © FACTS

Plaintiff Darryl Wright was born in the US and resides in
Marietta, Ga. where he and his family have lived for 30 years.
Plaintiff does not want to be here in the courts. Plaintiff has
never personally sued anyone and no one has ever personally
sued him. Plaintiff is here because of he and his family’s long
term safety, sanity and wellbeing are at stake for the rest of
their lives. Plaintiff and family are desperate to get this
nightmare to a jury and behind them.

a.34
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 58 of 136
58

Plaintiff is bringing this action against his former employer
primary defendant IBM, an international company with global
sales and services, who has finance a lawsuit prevention
protection racket to intimidate, stalk, criminally defamed,
harassed, criminally tormented, assaulted and tortured at work
and at home while being employed by IBM. Even after retiring in
good standing from IBM, IBM has not stopped criminally
tormenting and stalking plaintiff using the lawsuit prevention
protection racket scheme.

Plaintiff has done nothing to justify this treatment. Plaintiff
does not want to be here but he has no choice. Collectively, with
_ limitless funds, defendants and co-conspirators believe they will
not be caught and believe that they can sustain this criminal
enterprise indefinitely. They have done it for 16 years with funds
from an endless revenue stream- their legal businesses.

During this temporary restraining motion, plaintiff will
visually outline many RICO international, federal, state and local
crimes committed by the lawsuit prevention protection racket
funded IBM and Taco Mac. The evidence gathered during
subpoenas, depositions and expedited discover will closely
- uncover additional felony criminal methods use to warrant
primary defendants substantial investment into the lawsuit
prevention protection racket using legal funds being laundered
into organize criminal racketeering activity.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 59 of 136
' 59

RICO defendants and co-conspirators lawyers are responsible

for a sophisticated Professional Criminal Enterprise(“PCE”)
constituted and organized to deprive a plaintiff and his family
from their constitutional right to a civil proceeding by a neutral
court without plaintiff being allowed to assemble the most
competent counsel required to take this RICO civil action to a
jury trial. RICO defendants are primarily using a criminal |
racketeering organization to discourage plaintiff from bringing
forward this lawsuit to a court and jury.

The Professional Criminal Enterprise(PCE) has all-
encompassing tentacles into international, federal, state and
local law enforcement agencies which they use to coerce,
intimidate, threaten, extort, bribe or persuade proprietors to act
against their own interest by giving unfettered access to
plaintiff’s hotel room, condo or cruise ship cabins where they
spy, film, torture and drug plaintiff.

RICO defendants and co-conspirators, who collectively have
limitless funds through their legal business, set out to
tenaciously, criminally torment and deliberately violate any
criminal international, federal, state or local laws required to
achieve their corrupt goal of tormenting and intimating plaintiff
against filing a lawsuit. RICO defendants IBM and Taco Mac are
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 60 of 136
60

using a criminal enterprise lawsuit prevention protection racket
to defraud the US justice system. By hiring a corrupt lawsuit
prevention protection criminal racket to discouraged, delay or
thwart legitimate lawsuits against them. Defendants and their
co-conspirators have an incentive to cooperate with each other
since they have the same goal to thwart lawsuits. It’s an easy
sell.

Large and medium size business have a perverse incentive for
hiring lawsuit prevention protection rackets law firms who can
provide these services. Their clients know that lawsuit
prevention protection racket would be involve using street
gangs and mobs’ methods but they don’t think they will never
get caught employing them.

PCE will commit any crime, tell any lie, pay any bribe,
intimidate anyone, extort anyone and even use racial profiling as
a tool to further their criminal enterprise activities.

Wherever plaintiff goes, he is being surveilled and tracked
using his own electronics and other devices by PCE and with the
assistance of the co-conspirators. PCE has the expertise to take
control of co-conspirators computers and network, telephones
and cell phone networks anywhere in the world.

These bold and appalling perpetrators are deliberate
lawbreakers who even stalked plaintiff in the Atlanta Federal
Richard Russell building on 10/16/2019 while he was there
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 61 of 136
61

accessing the US Attorney’s office on the 6t floor. They also
followed him to through the corridors and elevators to the US
District Court Clerk’s office on the 22nd floor. Later from the Cobb
county Vining’s library, they hacked the FBI’s website to prevent
plaintiff from reporting their many crimes with in the federal
building. Who does this type of surveillance of an innocent man
in a federal building with its extensive security and ubiquitous
cameras?

To further explain how PCE operates, they have hacked the
top 5 Atlanta law firm’s websites and intercepted calls to them
from plaintiff. And PCE knows most lawyers or firms have some
security so if you haven’t talked to someone at the firm to
schedule an interview, you are not getting in to see a lawyer.
The days of walking into a law firm from the street is over. One
has to communicate to them first.

For 16 years or 28% of plaintiff's life, PCE has suffocated
plaintiff and family privacy and their communications to anyone
including counsel. This is why plaintiff is here today. Plaintiff and
family are desperately ready to stop the nightmares and move
on with their lives. Plaintiffs just want a normal life without
defendant’s and co-conspirator’s criminal surveillance and
crimes. Plaintiff wants PCE out of his and his family’s life forever.

Plaintiff has done nothing to justify this egregious criminal
behavior. Plaintiff and family do not have a criminal record and
have never personally sued anyone. Plaintiff and family do not
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 62 of 136
62

want to be here but they have no choice but the court system.
Collectively, with limitless funds, defendants and co-conspirators
believe they won’t be caught and believe that they can sustain
this criminal enterprise indefinitely. They have done it for 15
years with an endless revenue stream- their legal businesses

To halt this egregious criminal behavior by PCE, plaintiff is
asking the US Court to propose a Temporary Restraining Order
which commands defendants (PCE employer) and coconspirators
to cease all surveillance of plaintiff and family, cease all criminal
activities of plaintiff and refer this complaint to a US attorney’s
office for investigation and prosecution of an organized corrupt
criminal enterprise designed to perpetrate fraud on the US
Justice system.

We suspect this service is being sold in the US by law firms to
their well-heal corporate clients who can afford to pay daily,
weekly, monthly and yearly expenses to sustain the cost of 24/7
unlawful surveillance of innocent plaintiffs using organize crime
activities. Surveillance has been used to plan, plot and commit
crimes and deprive plaintiffs their right to competent counsel to
litigate legal disputes- fraud on the US justice system and plaintiff.

Contemporary Events Memorialized

At home 265 Lynshire Court Marietta, GA 30064
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 63 of 136
63

Being watched 24 hours a day 7 days a week
in my home.

Why am I so important? What’s the end game?

-Being assaulted with water drops and water paste 8-9
hours a day in my home office and while | work at night.

-Being assaulted with water, water paste gadgets to my
back as | walk throughout my home.

Hidden cameras in every room and floor in
my home.

Gadgets in my HVAC vents and all room
fans.

-My home network and computers have been hacked into.
I can’t trust anything | look up on my computers.

-My shirts and tee shirts are being sprayed with a sticky
substance. Shirts reside in my bedroom closet.

-| occasionally hear movement in and around my attic.

-My house plumbing has modified. | can hear water flowing
through pipes with no faucets being turned on.

-Being assaulted with water, water paste while sleeping in
bed and on the couch. Sleep deprived while preparing for
third shift.

-home phone and cell phone are being hacked. Phone calls
to lawyers intercepted multiple times.

-Lying to my doctor about what | do.

LA Fitness
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 64 of 136
64

At LA Fitness Kennesaw, GA Barrette Parkway location. In
locker room and gym, I’m being assaulted in my back with
water and by a water paste gadget. Hot air blowing on me
while I work out on the treadmill and stepper machine.

LA Fitness management had to sanction cameras and
gadgets being installed in their place. Probably, they are
not aware that gadgets were installed along with the
cameras. Someone with some authority must have made
up a lie about me to convince them act against their own
interest. These incidents have been occurring for years.

| suspect most of their patrons are aware of what’s going
on but have been told to ignore what they seen. .
Otherwise, they would have reported incidents to LA
fitness management.

Torture stations at treadmill, step machine and locker
room.

What reason did they give to convince LA fitness to allow
cameras and gadgets installed with autonomous access?
What did they say about me to cause LA fitness to believe
I’m a problem? What did they tell the patrons about me to
get them to cooperate with this hoax?

And more importantly, who is orchestrating these events
and why?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 65 of 136
65

Participants

Regular Patrons, Van, Lonnie Arbuckle, Jeff,JR
Davis(IBM),Kevin

Stopped torcher in gym early 2016. Started prep me in car
_ before entering gym with liquid substance on my hat/head,
legs and shoulder to simulate torcher during workouts.

My car(car of horrors)

I’m being assaulted with water, water paste, tracked by
cellular phone GPS with cameras, driver side heated seats
turning on without me initiating, drugged causing my nose
to run or drip. | |

More importantly, who is orchestrating these events and
why?

Kennesaw battle field for many years.

Regular Patrons harassing me with their dogs.
Intentionally, steering dogs into my pathway while | walk or run.
Sometimes even causing contact with me.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 66 of 136
66

Reported incidents to park rangers multiple times. They
never told me who is orchestrating these events and why.

Participants

Patrons, Kevin, Scott and Julian(IBM).

Trip to Atlantic City 11/17 thru 11/21 for Bill’s 50th party.

Thursday flew into Philly. Rented call for Jazz concert
Newark, NJ.

After concert drove to, Atlantic City. Picked up Cameo and
Troy. Checked into Atlantic City Comfort Inn.

Friday left for NYC. Stayed at Juno house in Queens.
Gadgets were there while | slept on couch in his living room.

Left Saturday for Atlantic City. Checked into Marriot Residence
Inn. Jerry paid for room. Prepared for party. After party, Cameo
tried to make me turn the wrong way while driving. Got back to
room. While sleeping gadgets in bed.

Sunday watched football at Jerry’s house. Bill talked about
me being a mystery. Leaving for days without letting
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 67 of 136
67

anybody know where | going. He never talked about that
issue before. 266) § Monday fly home.

Ft Lauderdale for Miami/Pitt game 10/13-10/17

Charlie Brown picked up Vinnie and | at airport. We stayed
at Charlies house two days.

Thursday gadgets in his office where | slept for the two
days.

Sunday day of the game and tailgate. Bill and Jerry talked
about my driving in front of tailgate crew. He had never
done that before. As we walked into game, some lady
from the crowed ask about Cameo. Suspect they were
watching us during tailgate. There is no other way she
could have noticed us..

Baltimore Ravens(09/11/2016) and Redskins
games(09/12/2016)

Stayed at Sheraton BWI on 09/11/2016 in room #327.
Checked in around 8pm. Found gadgets in room. Was
later drugged to where my legs were twitching. Got hotel
to give me room#233. Gadgets later got into room.
Eventually left hotel around midnight. Got a room at Hilton
Garden BWI room#245.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 68 of 136
68

Somehow gadgets got in the room. Could not sleep due gadgets.
Sleep deprived. :

Gadgets in budget rental car. Took car back to airport.
Gadgets installed in new car.

How are they getting access to my rooms? What are they
telling hotels to act against the own interest? Who could
be aiding them in these crimes?

New Orleans Hyatt Regency (6/2 thru 6/8 2016) with wife
Rochelle on a business trip.

Gadget in our room when we walked in. Gadgets in my
bed, sticky substance in my tee shirts. Shirts just got out of
cleaners the day before with sticky substance.

Hotel security commented about the smell of my cigar
while in smoking area. 278)

Participant

Rebecca Emerson approached me outside in smoking area.
We hung out all night/morning in smoking area talking and
walking to store.

What did they tell Hyatt to convince them to violate their
guest privacy and let them to install cameras and gadgets?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 69 of 136
69

How did they gain access to our room while we were
there?

More importantly, who is orchestrating these events and
why?

Dominican Republic(5/26 thr 5/31 2016)Cameo

Santiago Aloha Del Sol hotel(Cameo). Hotel asked about.
my cigars and being watched while smoking. Stood in front
of me while | smoked my cigar.

Hotel Riazor(Cameo)

Key stolen ,paste gadget in room and sleep deprivation in
room.

Seabreeze Jazz Fest Panama City Beach(4/21 thr 4/25 2016)
Steve Dickens(IBM), Tiffany, Shelia(met on Supercruise in
October 2015),Alisa Meekins (IBM). -

We stayed at Splash condo on the beach. Sprayed in my
back while sleeping in balcony bedroom causing back pain.
Sleep deprived ail night.

How did they gain access to my room to install gadgets and
cameras? What did they tell the condo management about
me to convince them to allow autonomous access to a
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 70 of 136
70

guest room? 289) More importantly, who is orchestrating
these events and why?

DC fishing trip 07/29 thru 08/1 2016(Cameo)

Checked into Doubltree Hotel BWI. Gadgets in rooms
shared with Cameo.

How did they gain-access to my room to install gadgets and
cameras? What did they tell the hotel management about
me to convince them to allow autonomous access to a
guest room?

More importantly, who is orchestrating these events and
why?

At Sheraton Old San Juan, PR for Super Cruise 10/20/2015
(Steve Dickens IBM)
Gadgets in room.

How did they gain access to my room to install gadgets and
cameras? What did they tell the hotel to convince them to
allow autonomous access to a guest room?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 71 of 136
71

More importantly, who is orchestrating these events and
why? | :

Capital Jazz Fest Super cruise (Steve Dickens IBM)10/21
thru 11/1 2015 |

Fest security watching me while | smoke my cigars on deck.
Gadgets in cabin shared with Steve Dickens. Water sprayed
on me while in bed while Steve slept in his bed. Sleep
deprived all multiple nights

How did they gain access to my cabin to install gadgets and
cameras? What did they tell the Capital Jazz and or Carnival
cruise to convince them to allow autonomous access to a
guest room?

More importantly, who is orchestrating these events and
why?

Ilse of Verde,PR 304) Hampton Inn{11/1/2015) 305)
Gadgets in room.

How did they gain access to my room to install gadgets and
cameras? What did they tell the hotel about me to
convince them to allow autonomous access to a guest
room?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 72 of 136
72

More importantly, who is orchestrating these events and
why? :

MGM Grand Vegas(9/26 thru 10/2 2015) with wife
Rochelle on business trip.

Gadgets in room, hotel security watching me, bartender
taking my card out of site.

How did they gain access to my room to install gadgets and
cameras? What did they tell the hotel about me to
convince them to allow autonomous access to room?

More importantly, who is orchestrating these events and
why?

Spirit flight from ATL to Atlantic City, NJ

My seat and wife seat were rocked back and forth from
behind and | was drugged on plane.

Who occupied seats behind me on that flight?

Atlantic City Tropicana Casino Hotel 8/6 through 8/10 2015
with wife Rochelle for family trip with her parents and her
sister.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 73 of 136
73

Gadgets in room. Sleep deprived multiple nights.

How did they gain access to my room to install gadgets and
cameras? What did say to hotel security about me to
convince them to allow autonomous access to guest room?

More importantly, who is orchestrating these events and
why?

Falcons last home pre-season game 08/30 2015(Cameo and
his tailgate crew)

Rick had tickets for the game. Offered me one. On my way
to his house, my car seat heater came on injecting some
type of drug into my system. Causing me to feel confused.
| lost concentration for a couple of seconds.

Finally got to his house. Found two others who needed a
ride to stadium so Rick offered my services. While | was
driving to the stadium, the two friends were observing my
driving habits.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 74 of 136
74

At the stadium, | was being watched by the tailgate crew.
Later, | noticed my nose kept running for no obvious
apparent reason. | couldn’t get it to stop. Suspect drugging
earlier caused my nose to run.

Goons were there observing their handy work along with
tailgate crew.

The goons have been working Cameo, his tailgate crew,
Charlie Brown Vinnie and Ty to defame and torture an
innocent man. Not sure what they got on them to persuade
them to assist in the hoax.

More importantly, who is orchestrating these events and
why?

DC fishing trip 7/18 thru 7/21 2015 Cameo

Embassy Suite BWI. Gave Cameo the bedroom earlier.
Came back to room Cameo was sleeping on cough. Later
noticed gadgets in room. Sleep deprived multiple nights.

A girl from Philly approach me while | was smoking a cigars.
She was in town for a family reunion.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 75 of 136
75

How did they gain access to my room to install gadgets and
cameras? What did they tell the hotel about me to
convince them to allow autonomous access to a guest
room?

More importantly, who is orchestrating these events and
why?

Took greyhound bus from ATL to Birmingham, AL. 7/12
2015. Left ATL at noon. Arrived in Birmingham around 4pm.
Didn’t tell no one where | was going.

| suspect at least three followed me on bus.

When leaving bus station, | noticed | was being watched.
Suspect Birmingham Sherriff Department had been called
about me being in town. Walk to a restaurant. Had a beer
and had restaurant call me a cab. Syrian Yellow cab driver
showed up to take me to a hotel. He asked a lot of strange
questions about what | was doing there. How long was |
staying. What I did. Mostly in a interrogative tone. As if
someone told him | was there with bad intensions. What
did they tell him about me?. Strange.

| registered in Laquinta Inn Homewood,Al 7/12 2015.
Walked to Landry’s Restaurant for dinner. Suspect they
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 76 of 136
76

were in there watching me. As | walked back to hotel, |
was shot in my back by a gadget .

Got back to hotel . | noticed Birmingham Sheriff car in lot.
Got in room. Called cab to take me to Walgreens. Either
African or Caribbean Yellow driver showed up. Back seat
was loose so | slipped down in seat. Where | was poked
and drugged on the way back to hotel.

Got back to hotel room Gadgets were in room. Sleep
deprived all night.

How did they say to gain access to my room to install
gadgets and cameras? What did they tell the hotel to
convince them to allow them autonomous access to guest
room?

More importantly, who is orchestrating these events and
why?

Hampton Inn Buford Hwy ATL 06/2015. Needed a room to
make calls to a lawyer or private investigator

Started day at LA fitness Buckhead ATL. Left my bag,phone
and mp3 player in locker locked. Took subway train
Brookhaven and bus to Doraville and walked to hotel.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 77 of 136
77

Tried checking into hotel but girl at desk said room wasn’t
ready yet. Waited one hour before they gave me key to
room. Got in room and noticed gadgets were there. Tried
calling lawyers | looked up earlier at guest computer. Got
someone who didn’t sound like a lawyer. Why would
Hampton Inn allow them to intercept my phone calls
through their phone system.

What did they say to gain access to my room to install
gadgets and cameras? What did they tell the hotel about
me to convince them to allow autonomous access-to a
guestroom?

More importantly, who is orchestrating these events and
why?

Seabreeze Jazz Festival 04/2015 (Steve Dickens IBM)

Stayed at Tidewater condo. Kept telling us room wasn’t
ready when we arrived. Didn’t get into room until 6pm.
Got in room. Noticed gadgets in bunk bed room. Sleep
deprived multiple nights: Room key got stolen twice while
| was there.

Reported stolen key to Panama City Beach authorities and
Tidewater security. .

Brother Ron came in from DC with his girlfriend. The
stayed a couple days with us.

How did they gain access to my room to install gadgets and
cameras? What did they tell the condo management about
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 78 of 136
78

me to convince them to allow autonomous access to a
guest room?

More importantly, who is orchestrating these events and
~ why?

In Miami for Dolphins football(11/15/2015)

Thursday night stayed with friend Charlie Brown house in
Ft Lauderdale, FL. Gadgets in bedroom | slept in. Next day,
was asked how | slept jokingly. Vinnie asked for cars keys
for no reason.

Friday moved to Hyatt Regency downtown FT Lauderdale
for weekend. Gadgets in bedroom that Vinnie and |
shared.

Sleep deprived while Vinnie slept in his bed.

How did they gain access to Charlies house and hotel room
to install gadgets and cameras? What did they tell the hotel
management about me to convince them to allow
autonomous access to a guest room?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 79 of 136

306)
307)
308)
309)
363)
364)
365)
366)
367)
368)

369) —

370)
371)
372)

79

The goons have been working Cameo, his tailgate crew,

Charlie Brown Vinnie and Ty to defame and torture an
innocent man. Not sure what they got on them to persuade
them to assist in the hoax

Participants
Cameo, Vinnie, Charlie, Bill and Jack.

Bars and restaurants where hoax has plaid out.

Toco Mac Dallas Hwy Marietta,GA(primary suspect of
hoax)

Liz-bartender

Eric- bartender

Derrick-manager |
JC-kitchen manager 362) Mark Steele-patron
Bart-neighboor/patron

Keith (Tyrone) Gates

Brad-patron

Brit-patron

Nick’s Greek restaurant Whitlock Ave Marietta, GA
Fargo-bartender |
Betty-Bartender

Carlos-bartender

Nicky-bartender

_ Kim-bartender
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 80 of 136
80

373) Doc’s Bar and restaurant Smyrna, GA

374) Dave-manager

375) ~—_— Ellen owner of Doc’s

376) Christen bartender at Doc’s
377) Lisa bartender

378) Clifton patron

379) Gus patron

380) AB a patron(worked for IBM)
381) Mark Steele-patron

382) Keith (Tyrone } Gates

383) Dugans Bar Ponce Deleon Atlanta, GA
384) Forbes-bartender

385) Monday morning bartender

386) Sports Grille Austell RoadAustell,GA
387) Vinnie-patron

388) _—_ Little Vinnie-patron

389) Karen-bartender

390) Red Lobster Austell ,GA

391) Dee -bartender/manager |

392) Participants
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 81 of 136
81

393) Steve Dickens (IBM) 919-247-3716. Primary participant at
work, vacation. Knows who is doing hoax and cameras in
my house, knows gadgets in my hotel room etc..

394) Bill Taylor (IBM) 770-329-1544 Primary participants at
work, vacation, Knows about cameras in my house,
395) Alisa Meekins(IBM)678-481-6622. **

396) Lonnie Arbuckle{IBM/LA fitness)Primary participant in
hoax. Knows who doing,that they are in my house with
cameras,GPS my car..etc

397)  Jeff(IBM/LA fitness)Primary participant in hoax daily.
Knows who is doing it,that they are in my house with
cameras,GPS my car..etc**

398) Ed(manager IBM) 678-640-9736 Toco Mac
399) Hiawatha Anthony(manager IBM)

400) Diana Olson(IBM manager)

401) Gerald Miller(iBM/team lead)

402) Scottie White(IBM)919-264-8209

403) Fred(IBM) 845-464-7517

404) Tyrone Mcdowell(Devry/DC)443-570-6701. Got in trouble
with law a couple of years ago. Agreed to cooperate with
hoax. Known for over 30 years.

405) Walt(DC) 202-425-4080**

406) Cameo(high school buddy) 770-329-4533. Got in trouble
with law years ago. Agreed to cooperate with hoax and
included tailgate friends to help out. Known for almost
forty years. 407) Bill(Atlantic City) 609-233-3917**

408) _—Vinnie(high school buddy)678-437-2723. Got in trouble
with law. Agreed to participate with hoax. Also, enlisted
friends to help out with hoax. Known for over forty years.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 82 of 136

409)
410)
411)
412)
413)
414)
415)
416)
417)
418)

82

Charlie Brown(high school)754-422-4438**
Anthony Robinson(high school) 843-819-0651**
Jackie Boy(high school) 843-471-9325
Smitty(barber) 843-744-6951**

Bart(neighbor) 770-713-3373

Kim(barber) 678-873-2590

Jenard Wright{brother)

Ronald Cooper(brother)

Tyrone Starwood(trainer Midtown)
Jason(trainer Midtown)

Police Report Plaintiff Filed with Cobb
County about Defendants having

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 83 of 136
83

‘ . INCIDENTIINVESTIGATION REPORT
Cobb County Police Case # 15-032517

l=None 2=Burned 3 Counterfeit/ Forged 4 = Damaged / Vimdalized $=Recovered 6=Scized 7= Stolen &= Unknown

IBR Quantity Type Measure: Suspected Type

Assisting Officers

 

Suspect Hate { Bias Motivated: §=NONE (NO BIAS)

NARRATIVE

1 met with Darryl Wright at his home, 265 Lynshire Ct. He stated that over the last year he believes that unknown forces placed a device
in his basement to cause him to be sick, He stated that his nose runs and he gets headaches and numbness in his face. He stated that he
went to the hospital, saw his doctor, and went to a neurologist last week and they could not find anything wrong with him. He said that he
also thinks someone put a gps tracker in his car to track his movements. He stated that there is no reason for sameone to have issues with
him but he believes that the corporation that nins Taco Mac restaurants is behind the devices. 1 asked ifhe has located any devices and he
stated that he has not, but he continues to look. aE

His wife, Rochelle, was home and ! asked her if she had any of the same concerns that Darryt did. She told me she doesn’t go to the
basement so she hasn't felt anything. 1 asked if Darryl was on any medications and they said no. | asked if he was under any psychiatric
care and he is nat,

L advised Darryl that the most important thing was for him to get help from the doctors and get a proper diagnosis for what's causing the
symptoms. {told him that if he tocates any devices he should call us back and we would investigate further.

 

 

R_CSZIHR Ry. TISDAC, 6122 01/28/2020 08-44 Page 2
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 84 of 136
84

INCIDENT/INVESTIGATION

Cobb Police REPORT 1$-032511

GA 0330200 Secure
Premise Type
265 Marietta GA 30064- Residence/home

1 (Com} } Weapon / Tools

Person Down/person Injured/emationally Entry
p :

x i
Crime Incident ‘Weapon / Toots

p4oe0 4zmg-oz-

Crime lacident } | Weapon / Tools

 

of Victims f Tyge: INDIVIDUAL( NON LE) Injury:

Vi |WRIGHT, DARRYL EVERETT Ceime # ) 12/19/1963 0 Offender
IRU

Home

770-499-224
404-307-

Ve O = Owner (if other Person (if other than
Type: INDIVID NON LE}

to WRIGHT, ROCHELLE L

bara

Crime # To Offender

gmero< Z—

etm vO wg

Tavest IDA MASON, K.B. i

Signature

 

13/2015 Page |
Sysif: 253637 D1/28/2020 08:44

  
     
 

R_CSIIBR Printed By: TISDAC, 6122
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 85 of 136

access
to his

home:
419)

85

ro pewinan Loe - Loe ee ee ee eee mene tn tb i en sa nee none

 

Sheraton
1 message

 

James Simmons <jaysimmonsa@gmail.com>
To: James Simmons <jaysimmonsa@amail.com>

Spied on at three Sheraton Hotels four times

To whom it may concern,

My name is Darryl Wright. | five in Marietta,GA. lam 54 years old man. | have been workin
married for 30 years. { have two adult children who are college grads. | have never been ar

For the past decade | have been hounded by a detective agency that has created a fictiona
surveillance in my home, my car, at hotel rooms, restaurants and at work.

To maintain this sustained surveitlances, they have created a fictional character used to co
committed in a hotel. The local authorities then convince the hotel to give them total acce
Once they have access, they plant hidden cameras and gadgets in my room used to let me

They have used this process many times over the years. Most times, I stay at a hotel once:
privacy. No crime is never committed so no foul for the local the authorities. These tactics
it travels well. They are very goad lies.

However, my privacy has been repeatedly violated over the years.
For your Sheraton hotels this has happened four times at three locations.

On January 4, 2018, | checked into the Sheraton Santo Domingo room#620 under reservat
George Washington Avenue Santo Domingo,102-05 Dominican Republic.

 

 

Gmail - Sheraton https://mail goog le.com/mail/w/07ik75f87 Sabe

ww

deft my room to purchase toiletries. When | returned, ! was being pounded with water paste shots to my she
This happen at this same hotel in August of 2017. | checked in on Aug 30 and checked out on Sept 4t 2017. |

It happened at the Sheraton Baltimore Washington International Airport on Sept 2016. | came to town for the
Bills football game. I later checked out and checked into BWI Doubletree where the same tactics were used.

This happened in October of 2024 at Sheraton Old San Juan where | stayed days before a Carnivals cruise.

| am writing to let you know what's happening to me at your hotels. You are not the only hotel they have use

Gmail - Fer Marriott Customer Care Issue — Darryl wright --> — 19... https://mail, google.com/mail/u/0?ik=75187Sabed& view=pt&seatch=...

I was there for vacation.

al Airport on Sept 2016, | came to town for the

imore Washington Internation:
LEE ne eo Ble foot 5 ut and checked into BWI Doubletree where the

Baltimore Ravens/Buffalo Bills football game. | later checked o
same tactics were used.

This happened in October of 2014 at Sheraton Old San Juan where | stayed days before a Carnivals cruise.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 86.of 136
86

424)425)426)427)

428)Other Contemporary Notes by Plaintiff
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 87 of 136
87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

429) je
430) |8
431) ; —- = $e hong fae =Sheracfini-tocwe Here
432) '
433) ie OR Tigmary FS 201d FE Checked iho Reo
434) » ow thycelee wee Dares it DIMIN GAY
435) - ee bic. My eae Paice rove le CPN ee
b _ ebownis ap Krseked cissinie fon SS
436) | SO OW fee. -—thak Coup Toon liste
437) | a Bom can se  roatne fesce fo
438) \ekVien® me,
439) * — eo
440) a inewe £ eo y COncele),
441) 2 Ry pares Dai Wee
442) we | x Se ye Mach bk
443) |= KAW year evel beer pr resies
444) _@ Roatan @ “Civil re Co &
a A pve baw eee FDOMILS
445) rie bos own iheae
446) os "4s We Ate We rd % Ad 2. Awo YUuas botw| i
ian a “wo paths er miuure Svor~ collec
‘o ep Se, Fae VW UOmMG Res r 3 ty
™ hor )Ortte Betton} \reve g bee Wounded
‘e oe Se Ange. teerrfe nes,
rc we “ele Ry (Gee A-bow «ocak
(jo
=
‘. NT A
: - ae Tie cell
so ses aoe 2 i vtons be Zed
: e oo fet hore. ee oe
: A te pp NN Ie
To Pe enki Hei 5 - :
fe Hey hose cleale a: a Tor
2, fw”w r= pore Ae C

 

2S Por COMP RU...

 

Aaschyre wat 04°30 Ay* Never could
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 88 of 136

 

88
<g &

L LA C fy
4 E
nh af
oS — OY y

al yy FON x

= 2B Ere EC

» ~ £50 &
2 & ote. -

oS £3 girs
fr cae Se

£ >. Hho 38h

: = SE E

| ae SY &

: eo eS EES,

ae yeon9 Eds Y

: 3 n. Ae -T &

SE Fo. gre

"

: te 3 yk BP
lew =k Ce REY
~~ tp = * , @

S = — o> fo
ELEPSS ci fh:
447)448)
449) 450)
~ oy
3/3 (1917 Thurs
BY, ab (2.30 pruhole sleept

Jas ty @ ker’ “P | ides doe!
. : OS Soya Sg
pr. my Couch re mp Medeo Rooms ON”

 

1% Zid fle “Tne bP Pf cae ATE CAP
woe MS PU Cy _42.$h re Bad Cone?

Rec We gh Z pre yo bat en, aq ae Lb br i @
corte neem Rg A PEOni lo as NY OL eR fob 4
— at De Sole Uice Ceslainan Cente Bis

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 89 of 136
89

 

 

- owh leetes tide  brouRE ESO ta, _W, 6 Chath ( os Of

© oh —fipol Sam =
-—L£: Sat eek Hf ¥¢ Was Sen 259
_. Crphreral Pa ChenJ ae, fe es a Ack Oy er
eee
ar | pak Pr dens TC pteb. aS Ow a LE Fel Clolt. ae

£6 g che
oft sek al pie ee

 

 

 

 

 

byetitet be BE hay
@ Kae HE hee nes a

a aS tae .
De mee b foci pact leabedt Late
ech. | (FDI Ce w
Bact’ rete See. oie yee ls eee

lls 4a_clee>
-#. are Ws ACane N
ea ith ee

~ AAA rep —Ndhcel

ort
ape ar
Rais Cex om AS S(sfele
o ape gaat Goes ml Grol
eal TE ne Mi aaa
- VRE Winds Urere “Ube (eae cy Soon fit

 
  

Pitpear raat iT er

i

veg

wl

ze"

ee.

ae

ay

wi |

 

I
pg
Be
, a4
at
13 1.
Ee

 

 

 

 

2

  

poor TTS ee 2 8
EPS
CS FEELS
; a oO,
: ie
24
le,
ne
is
one
a3
{

451)
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 90 of 136
90

 

 

hres. Ne We 4
Gis "al Babee oo 3 t oeh od 40
oa fe Pea _ & et Ie Cckes e
oN 4 Ak a
¢ rhicpt aot White loot ES

ae ee ice eter?
“ase 7hee| tO efoto (a's ‘ cy
wer YON Tl Sad ves Checked
Se oe AS euyle bemes
oR be es evel Pinal ae ao

 

 

 

 

 

 

ES ee
ile Re Ane

9 thee -..... %
———* a site OE for {a ete
rowel ST aa (pees at

oe G02 Ona Ba Whoo Co 98 Xan

oo ppp VGe Uns. FTC MOL MC. — atte
— ~ Lt 60 mide > 4 Sina 2. -Ga- Lites an

cv more Wek BEE Y Se eL
. shila ct ep ad few

te ae 201 ebay we Teac 07 Cant

GEA Ake. abt bake” fa By.
aw. & aa
fit eed © ee fee “Te

     

 

 

 

 

 

 

 

 

 

 

 

 

452)453)

 

 

- peters‘ medi Toot
oz LO CEH (a pao pR tw teres Sens
4 hours 5.604 wes Sfunking for

 

 

 

   
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 91 of 136
91

_ 454) 455)
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 92 of 136
: 92

7/83 fee? lope up af ond omy base mea mtd t B fod ny, |
Mowdty Cough | wor He wy le¢s atdyredly ny ansA sting (Ng
Gott patie Wns tosmlks while dresses mo

pry. Wh Suh stemce po ROY Under oar ed

And my pack ,
teas) [, ke Smal bubohe burstiIns ow

Nid om Fv

 

 

tb on sted “
me “al phos? hae. goo or MIC

fg tele He gyms TT (Gil) sey
nH G Hoh grevents Bat VICE
ne at (FELUS and Souk,

0 rid unk
Was wot

GH bouch Coen Shuck walk ws
ok D564,  eciten 54 HA
ce cme Herke Sunile WOT TT

H5 creeper eM oy 6 suickere vel
456) UW reS RulOke LOT res Or Late es
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 93 of 136
93

-osfiepar
- ht LA de $5

Amys $39 bv pal ict ILisy Panes ny “nee loach ne
: A\in S $9 5y en AS bre wl ite
bell (ese ave on oa 3 3
L g home dy onde
ea (es eM OF ate wet

Nido Ce de( kel to
“ Hye LEN = 6@ by ee Ly Serva m7

sal! 2° pt ine fandscr pe
UL que ne a rot Nay Zhen 4 i 4,
Sy C. Octo s as lee me

neyer SON bom be fore

=

GOW Wa!
worl KE i Dac't
ape rest Pi 0 alles ondemae ar
Wr ‘ Sel sue 4 oe Re ee?
used A us | ote 4 ere.

es KE pi Ter (ph 6 Across

ree to So bie bag phowde,
creme m be
bad wit ‘ects clot sus Aah ooh ie
yo uber NwSIAr mee 1 fo iL, Nasik

, -cl @ hushae
looks br Mee Ra une bee. L ANSo Bae Oeyke bh out bnew

50+ her roo le «a (or CaO” oes Odsihe dy ile t le ie

“ Riehl ms outy CR Ore tne leat
Ditrks ckre dtpor¢ She Witthed ne ak bad watching laptop:
MO heMo as nec proto DOC’ .7Teo Guys oH Hebe Nec Aber

$
thle Tob. ke Si hw fer fo olhe/ verde at proc (S 4a. IP to Arrest bum
as £ leave ot Ged cometary.

Lal pac efor Wort, Drowe hack Meds fo Wingy Ih fo home
- bot home , Arun al tHe Labls sroke cS Af tad te ({ asleep. Vinare

Legh pur rok We 5 ad ds Grill, Callsd re Luc 2.
ta HA AY. heat Stovk bebe Te tone semblnianae pear ends, und Tet mat

457)458) |

|
|
|
| ;
|
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 94 of 136
94

Lh Dyn ) mace SAS ard Cr mms.

 

a, 5 the
Dy andor We’ crasivs gh?

walIZ
. Hb ot kw “
Ren nhs es fiyor Me balk.

(3) 3)2a\e WED ced
| . Wokend Uf 17.30 be ern OE

ery FD ON |

oe ra nei - cantare blero

+o my \ ay ahs dove on saboteee®
Drover oy | le Lidar eae ow 4

459)460) - |
iB RW Yt er ess ws whew 2 ok OSE R A

TON, Ue te “a hae Pigk Mes, |
| eR Ee ARO Sey Nike an

Sos tshe . |

 

ey
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 95 of 136
95

461) 462) 463) 464) 465) 466) 467) 468) 469)
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 96 of 136
96
Case 1:21-cv-00149-SAG Docum

ent1 Filed 01/22/21 Page 97 of 136
97 , .
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 98 of 136
98

A Civil Racketeering Influence Criminal Organization

(“Federal and Georgia RICO”)
1.44

Organized Fraud on the US justice system, plaintiff
and family
1.45

Plaintiff is here to sue defendants for injunctive relief from a 16-year
criminal crime wave surrounding plaintiff and family brought upon by RICO
defendants IBM and Taco Mac law firm’s lawsuit prevention protection
racket service. And we will soon be seeking damages cause by the mob
organize crime services they deployed to discourage, delay and thwart
plaintiff's lawsuit and prevent plaintiff from acquiring the proper counsel!

~ for the lawsuit. This is a complaint about greed, criminal and unethical
behavior using a criminally constituted enterprise solely to prevent or
delay lawful lawsuits. Every American should be disturbed about this
illegal service being marketed in the United States against Americans. It’s a
monster to those who believe that the US justice system is fair to everyone
and are not truly familiar with its procedures, rules and idiosyncrasies. We
are here because of criminal fraudulent behavior. .

1.46
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 99 of 136
99

As the court will see, defendants collectively spent a lot of money,
used some of their own employees and committed a lot of crimes to keep
plaintiff from the courthouse. Fortunately, in America all corporations
(public or private), has to account in some way for how they make their
money and how they spend their money. This is not a like a CIA budget
where money is dumped in with no tally sheet produced. Defendants spent
a lot of money over years to disrupt plaintiff and his family lives. Plaintiff's
team will be looking at the accounting of this money spent as to why
corporations and its co-conspirators would spend so much money to
prevent lawsuit by plaintiffs who posed no threat to the defendants. What
is the reason to unlawfully surveil an innocent family 24/7 for years with no
evidences of a crime or infraction? There will be no credible answer to this
complaint by defendants except greed and that they could ultimately get
away with fraud as long as the money continues to flow unabated.

1.47

RICO primary defendants IBM and Taco Mac has finance and unleashed a
Professional Crimina! Enterprise(PCE) lawsuit prevention protection racket on
plaintiff and his family to prevent plaintiff from accessing counsels of his
choice in a timely manner. PCE clients collectively have limitless funds to
sustain this illegal racket. For plaintiff, it has been 16 years which is 28% of
plaintiff's life he and his family have endured irreparable harm by the hands of
RICO defendants.

The Profession Criminal Enterprise overwhelms local or state authorities
in most municipalities. They are confident they won’t get caught. For the most
part, they operate as stealth criminal invaders. They do engage the locals but
only if they have too. And when they do, they persuade the authorities or
proprietors or managers or corporate officers that plaintiff is a really bad guy
and we are here to help you with your new problem. Most of the conspiring
defendants know who they are but cooperate anyway. Plaintiff suspects the
conspiring defendants use them too, at some point. To defendants this is a
necessary service sold by law firms with huge private investigator teams to
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 100 of 136
100

offer their customers with limitless funds. A way to bring in lucrative short-
term or long-term revenue streams of business for the firm. A service to
illegally tilt the law in their clients’ favor forever.

1.48

Law firms and their clients know and understand what methods are
being use. They know, for the most part, criminal behavior will be deployed
to prevent lawsuits. Law firms who market this service of a lawsuit
prevention protection racket risk being ostracize, sued and partners
disbarred if anyone in law federal enforcement or the media finds out that
are really perpetrating fraud on the US justice system. They know this
service is illegal to sell in the US. They do it for greed only.

The professional criminal enterprise sole primary purpose is to deceive
everyone about their intentions, stifle any idea of an honest investigation
into their criminal behavior even when someone sees a clear crime, PCE
convinces them there was no crime since plaintiff is himself a criminal.
And when they get caught, PCE discourage, delay and thwart lawsuits until
the statute of limitation runs out on their crimes.

The Professional Criminal Enterprise can thwart lawsuits in perpetuity with
unlawful 24/7 surveillance of plaintiffs, in and around his home, at work, his
cars (rented or owned), his rented hotels, cruise cabins, casinos, condos,
national parks and LA fitness. They know where plaintiff and family are at all
times.

PCE primary purpose is to defraud the US justice system and prevent
plaintiffs from having their due process in court no matter what the reason
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 101 of 136
101

(good, bad or warranted). PCE has committed many international, federal,

state and loca! crimes against plaintiff such as attempted murder, threats of

murder, assault and battery, kidnapping, bribery, mail and wire fraud,

blackmail, extortion, torture, home invasion, bank fraud, unlawful spying,

computer crimes and many more offences. They simply don’t believe they will
be caught.

1.50

The PCE has stalked plaintiff all over the world using slanderous
defamatory lies by creating a fictional character that does not exist and
have never existed. Convincing the willing to aid and abet them in their
criminal practices from spying on plaintiff, filming plaintiff, drugging
plaintiff and torturing plaintiff with unfettered access to plaintiff's rooms
and home. PCE actors’ film all of their crimes and show them to their
clients and conspirators to assure them of their controls and ability. The
RICO statue was designed for this type of unlawful criminal enterprise.
PCE believe they can get away with lawsuit prevention protection racket
crimes.

1.51

Invasion of Plaintiff's home

The PCE has invaded plaintiff's dream home for at least eight years
where they have spied on him, his wife, his mother, his children and any of
his guest. Where plaintiff and wife have raised their son and daughter for
21 years. Both are college grads. One is now a doctor. Egregiously
violating an American long-standing right to privacy in one’s home.

1.52
With PCE’s unlawful surveillance of his home, the professional
criminal enterprise has tortured plaintiff for years. He has been exposed
physical and mental torture such as sleep deprivation and Chines water
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 102 of 136
102

torture. He has been restrained in his bed and media room couch and
assaulted with feet torture. He is frequently being woken up by the heating
of his kidneys and bladder to eventually force him to urinate. Plaintiff
suspects PCE is testing him for drug levels in his system during intervals
of drugging using his home plumbing system. All done to intimidate him
from telling and filing this lawsuit against his former employer and others.
In addition, PCE has performed years of psychological torture on plaintiff
and his family which has cause physical, mental and emotional damages.

1.53

Daily Torture

Daily drugging causing excessive urinating, bowel movements, eye
watering, nose running, headaches, dizziness, coughing, Sneezing and
hallucinations, drugging of plaintiff and family, unlawful hypnosis of plaintiff
and family and other human biological symptoms used to determine if
enough drugs have been administered. They can also tell when plaintiff
passes gas whether the drug has been fully administered. Plaintiff believe
his home plumbing is being monitored by PCE. Plaintiff cigars have been
spiked with an accelerant that causes it to burn fast, brightly illuminate
with an awful smell. This spiking occurs at home, bars, restaurants,
casinos and hotels to convince, whomever is watching, that plaintiff is
smoking something that he is not.

i.54
PCE has intimidated or extorted or bribed plaintiff's lifelong friends to
assist them in the torturing scheme in their homes. Some of those
relationships go back 40 or 50 plus years. After this lawsuit is over, those
relationships will be destroyed forever. Very difficult to resurrect those
relationships considering the circumstances and pressure they were under
to assist PCE at any cost.
1.55

PCE has unlimited and unlawful access to plaintiff's home and cars 24/7.
They have bypassed plaintiff's 21 surveillance camera system and ADT
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 103 of 136
103

alarm security system. Three of those cameras are pointed at plaintiff while
he sleeps in his media room where most of the torture acts takes place.
Plaintiff has not slept a night or day without being watched for 15 years. An
innocent man with no criminal record.

1.56

There are four torture stations in plaintiff's home. His bedroom
where he sleeps, his media room where he sleeps, couches in his family
room where he watches TV and his car driver side seat. Those same
locations are used in hotels, cruise ship cabins, condos and rented cars
when he travels also.

1.57

Plaintiff has recorded two strokes in the past eight years requiring
emergency room service. One stroke occurred in IBM’s office. The other
was in his home. One common theme with those strokes is high blood
pressure and plaintiff fainting. Plaintiff has recently acquired persistent
high blood pressure measurements since 2019.

1.58

Plaintiff can’t use any of his electronics or computerize equipment in
his home. Neither can his wife, who works from home, use any of her
company’s Anthem electronic or computerize devices or personal devices
which all are compromised. Laptops, home phones, cell homes and tablets
have all been hacked or compromised. His six-home network have all been
hacked. DirecTV network, Swann camera system, ADT camera system, ADT
alarm system, AT&T Wi-Fi network, Comcast Wi-Fi network, al! have been
compromised. Plaintiff has no certainty of his home information system
infrastructure to safely and securely get through a pre-trial or post trial.
.Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 104 of 136
104

i.59

When plaintiff travels inside the US and out of the country, some events
plaintiff and family participate in are orchestrated and staged by PCE. PCE
travels with a large team of specialist and leaves a large digital and
financial foot print. Most times PCE stays in the same hotel as plaintiff and
family which require lots of planning and cooperation with the hotels,
condos, cruise lines and casinos. Probably using local authorities to

“convince coconspirators to help them get access.

1.60

With unlawful access to plaintiffs home and his electronics (laptops,
home phones, workstations, cell phones etc..,), PCE is constantly hacking
plaintiff's home, personal and family’s electronics. PCE hackers knows
when plaintiff leaves/arrives, what flight he or family is on, what hotel they
are staying in, what rental car agency plaintiff has reserved a car with and
whether plaintiff or family is taking a HUBER taxi ahead of time. PCE has
hacked all plaintiff travel APPs too. All electronics are hacked.

1.61

Plaintiff has tried contacting counsels using his home phone many
times. Those calls have been intercepted by the same person as a way of
saying you don’t know who are and you can’t stop us. Plaintiff has tried his
cell phones. Those calls were intercepted by the same person too at home
and away. When plaintiff uses his laptop computers or tablet to research
counsels, counsels’ websites have been hacked including the FBI’s
website. When he finds a counsel office address and phone number, the
address is false and phone number intercepted. Plaintiff has bought
multiple throw away cell phones. Those calls were intercepted too by the
same person. At home and away from home. Plaintiff has used hotel’s
phones. Those calls are intercepted with the cooperation of the hotels
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 105 of 136
105

conspirators. PCE has commandeer the hotel’s entire telephone and
communication systems.
1.62

PCE has hacked the top five law firms in the city of Atlanta websites and
intercepted calls to them. Those are King and Spaulding, Alston Bird,
Troutman Sanders, Kilpatrick Townsend and Stockton and Eversheds and
Southerland. Plaintiff has tried contacting them through their websites, by
phone and US mail. Plaintiff has also contacted counsels David Boise, Ben
Crum and the Cochran firm through their websites which were hacked and
phone calls intercepted. Plaintiff has been to Davis and Bozeman and
Morgan and Morgan law firms. Both say they don’t handle case like mine.
This why plaintiff suspects all large firms use PCEs at times.

1.63

The PCE has turned plaintiff's home and life into a “house of horror” and
a “biological experimental lab”. Plaintiff home is unusable for pre-trial
proceedings, trial proceedings and post trial proceedings. Plaintiff can't
sell his home since he would have to disclose all PCE’s activities in it for
the past 15 years. Also, plaintiff needs to know how PCE is getting in and
out his home, where are all of the hidden cameras located, where are all the
torture gadgets located, wants to know who are these thugs that have been
stalking plaintiff for 15 and who are the neighbors that are collaborating
with PCE. Unfortunately, Plaintiff and family will have to relocate to another
home and neighborhood for their safety and privacy which will require lots
of funds for around the clock safety, privacy and security monitoring
system, electronic and computerize equipment (new laptops, new phones,
new cell phones) and a network to support the infrastructure for a secured
home for plaintiff's family before and after the trial. They have totally
destroyed plaintiff's and family’s life.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 106 of 136
106

1.64

Threatening to Kill Plaintiff Many Times since
2018

While on vacation in Santo Domingo, Dominican Republic, at the
Sheraton Hotel in January of 2018, MLK birthday weekend, plaintiff noticed
that he was not just only being spied on, filmed, tortured and drugged but
that those filmed incidents were being shown to other girls for coaching
and blackmail purposes and possibly worst. The girls who he met on that
trip and entertained him meetings were staged. They were reciting quotes
from him with past girls and quotes from past girls to him indicating that
there was an orchestrated setup in progress in the Sheraton Hotel. There
were clips and incidents from previous episodes that were being recreated
right in front of his eyes. A sort of like I’ve seen this movie before. PCE
actors were not just performing the usual criminal protocols but staging
them with local actors at the Sheraton Hotel Santo Domingo.

1.65

After returning from his vacation, plaintiff logged onto Sheraton and
Marriot website to report a complaint. Plaintiff entered in the complaint with
his address and phone number and a suggestion that they could talk about
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 107 of 136
107

plaintiff's experience in their hotels which similar events had happen
before. Plaintiff never got a phone call or US mail response from
defendants. He did get an email to an email address that he had never
given when he logged the complaint and that he had just created months
prior. The only time plaintiff used that email address was on his wife
company’s Anthem laptop the find how extensive their hacking was. He
never used that email address any time before.

1.66

A week later, plaintiff later tried complaining through the websites
again-still no response from Sheraton or Marriott. However, on January
28th of 2019 plaintiff life was threaten in public at the Kennesaw, Ga Barret
Parkway Bahama Breeze while at the bar and in front of at least 8 people
who were at the bar or sitting at tables around the bar. The PCE
representative said that if | told anyone what had been happening to me he
would kill me multiple times and that he was from Mobile Alabama. PCE
representative was so loud and boisterous that the bartender called the
manager over. She asked if ! wanted her to call the police. Without really
understanding what had just taken place, I said no. | told her he is probably
drunk and | didn’t want

to get the police involve at the time. PCE representative was there with two
other guys who he was buying drinks for. Later, he paid the bill with a
credit card and left.

i.67

Since then plaintiff has been threatening in public a total six times in
2018 and eight times in 2019 at his home. Those eight home threats he was
restrained to his bed and media room couch while two thugs assaulted
him. He was unable to move an inch while being restrained. Two other
times he was restrained then foot tortured while being yelled at that | better
not tell anyone what’s been happening to me. Plaintiff is unable to
Case 1:21-cv-00149-SAG Document 1 Filed 01/22/21 Page 108 of 136
108

determine how they are getting in and out of his home without his camera
and ADT alarm system picking them up.

i.68

After making several more attempts to contact Sheraton and Marriott via
website and phone, plaintiff sent both a FedEx letter mail of the complaint
and that | had been threatened after reporting the Santo Domingo incident
via their website. The letter was sent to their headquarters titled

security-no response.

Wherever plaintiff goes, plaintiff is being tracked using his own
electronics and automobiles. Those inside and outside networks
are also being hacked such as every hotel, condominiums or
resort he frequents, FED-EX, Georgia
Department of Labor, Atlanta Library system, Cobb County
Library system, Kennesaw State University library and Kennesaw
State College of Professional Education computer lab.

1.7

These bold and appalling perpetrators are deliberate
lawbreakers who even stalked plaintiff in the Richard Russell
building on 10/16/2019 while he was there accessing the US
Attorney’s office on the 6* floor. They also followed him to
through the corridors and elevators to the US District Court
Clerk’s office on the 22™ floor. Later from the Cobb county
Vining’s library, they hacked the FBi’s website to prevent
plaintiff from reporting their many crimes with in the federal
building. Who does this type of surveillance of an innocent man
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 109 of 136
109

in a federal building with its extensive security and ubiquitous
cameras?

RICO defendants and co-conspirators are used to buying their
way to success. Plaintiff and team are here to vigorously argue
the merits of this case at trial. We do not want to normalize this
criminal behavior by rich and well-heeled defendants in the US
justice system. We look forward to an extensive discovery of all
defendants and then trial.

i.9

Plaintiff will be asking for the following
subpoenas soon:

 

This court has to understand that these criminals are trained US
lawyers, practice US law in front of judges and juries and know
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 110 of 136
110 |

all the idiosyncrasies of the US justice system. They are organize
criminal perpetrators with a few incentives: avarice greed for
perpetual lawyers’ fees for them and their firms by using any
means necessary to tilt the justice system in their favor and
perpetrate fraud on the US justice system. They are, in fact, the
perfect organize criminal enterprise who have tentacles in
international, federal, state and local law authorities and believe
they won’t ever get caught using criminal racketeering methods.
These lawyers are simply crooks who swore fidelity to the US
justice system then got greedy and knowing designed an illegal
service to sell to their wealthy clients. We are going after
crooked lawyers, their clients and their investigators who
execute an organize criminal racket to prevent lawsuits.

Plaintiff and family have incurred and is still incurring egregious
and horrible irreparable harm by defendants and coconspirators
with their organize crime lawsuit prevention protection racket.
These subpoena requests are just a handful of other subpoenas
to come in hope of uncovering and stopping felony organize
crime wave surrounding plaintiff and family.

This is a civil lawsuit with organize crime implications by a greedy
law firm and their lawyers who are supposed to act like officers of the
US court. These requesting subpoenas are designed to get this lawsuit
about the lawsuit prevention protection racket to a jury ASAP. The
racket services were designed and constituted by law firms and their
lawyers with their investigators being the foot soldiers using organize
felony criminal tactics to achieve their goal of intimidating,
discouraging, delaying and thwarting lawsuits.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 111 of 136
111

The organize criminal tactics deployed and used are no different than
any violent street gang or mob. The criminal racket has been mostly
funded by a fortune 500 corporation IBM and Taco Mac using their
annual revenues for 16 years. These subpoenas are designed to
identify the architects and orchestrators of this criminal enterprise
whose primary purpose is to tilt lawsuits in favor for their wealthy
clients by defrauding the US Justice system along the way.

Subpoena #1

IBM who has been unlawfully tracking plaintiff and family since
at least 2005, invaded plaintiff’s home and hotel rooms, condos
and cruise cabins when he and his family travels all over the
world since 2005.

Documents, electronically stored information or tangible objects

1}Names and notes of all IBM employees who participated in the
investigations at work and when plaintiff worked from.

2)Names and notes of all IBM employees who participated in
investigations of plaintiff in other places such as LA Fitness,
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 112 of 136
112

restaurants, cruises, condos and Kennesaw Battlefield anywhere
outside of the workplace.

3)All communications and documents between IBM representatives
and Taco Mac representatives since 2005 such as personnel, dates,
times and what were the reasons for the communications relating
to plaintiff and family.

4)All communications between IBM REPs and RICO
coconspirators since 2005. Particularly since November 2017 to
September 2020 and the personnel who initiated those
communications and personnel who excepted those
communications. What were the subjects to those
communications related to plaintiff and family?

5)The names of all law firms, lawyers and investigators who
performed the investigations of plaintiff from 2005 to
September of 2020.

6)The names of all law firms, lawyers and investigators billing
and times sheet from 2005 to September 2020. How much
money was spent with those firms to date and for what reason?

7)All investigators’ field and office notes taken during the
investigation of plaintiff and family since 2005 until September
2020. Particularly those taken with co-conspirators personnel.
518) All investigators’ notes and recordings taken with
plaintiff’s colleagues, friends, family, neighbors, his family
doctors, doctors used to counsel the law firm and their
personnel or any person related to the investigation of plaintiff
and family.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 113 of 136
113 .

8)A list of all team members used to monitor, spy, film, torture
_ and drug plaintiff and family in their home including the physical
locations where those teams were stationed over the years.

9)A list of all federal, state and local authorities contacted and
used to assist IBM reps in investigating plaintiff-names and titles.
We want know what assistance were given by those authorities.

10)All names and notes of all team members used to travel to
locations where plaintiff was monitored, spied on, filmed, tortured
and drugged including passports and hotels where they stayed
during offshore investigations since 2005.

11)All names of any foreign law firms, private investigators
and local authorities used to investigate plaintiff while on
foreign soil.

12)A list of all equipment used to spy on plaintiff in his
home and elsewhere.

13)A list of all drugs used on plaintiff since 2005.

14)A list of all audio/videos recording taken of plaintiff and |
family since 2005.

15)A list of who those audio/video recordings shown to
and why?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 114 of 136
114

Subpoena#2

Taco Mac where plaintiff has been unlawfully track, harassed,
spied on and assaulted on their premises.

Documents, electronically stored information or tangibleobjects

1)Names and notes of all Taco Mac employees who
participated in the investigations of plaintiff on or off of Taco
Mac’s premises.

2)All communications and documents between Taco Mac
representatives and IBM representatives. Such as
personnel, dates, times and what was discussed since
2005.

3)All communications between IBM REPs and RICO
coconspirators since 2005. Particularly since November
2017 to September 2020 and the personnel who initiated
those communications and personnel who excepted those
communications. What were the subjects to those
communications related to plaintiff and family?

4)The names of all law firms, lawyers and investigators
who performed the investigations from 2005 to September
of 2020.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 115 of 136°
115

5)The law firms, lawyers and investigators billing and times
sheet from 2005 to September 2020. How much money
was spent with those firms to date?

6)All investigators’ field and office notes taken during the
investigation of plaintiff and family since 2005 until
September 2020.

7)All investigators’ notes and recordings taken with
plaintiff’s colleagues, friends, family, neighbors, his
doctors, doctors used to counsel the law firms and their
personnel or any person related to the investigation of
plaintiff and family.

8)All list of the team members used to travel to locations
where plaintiff was spied on, filmed, tortured and drugged
including passports and hotels where they stayed.

9)A list of all federal, state and local authorities contacted
and used to assist Taco Mac reps in investigating plaintiff-
names and titles. We want know what assistance were
given by those authorities

- 10)A list of all equipment used to spy on plaintiff.
11)A list of all drugs were used on plaintiff and family.

12)All audio/videos recording taken of plaintiff and family
anywhere.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 116 of 136
116

13)Who were those videos shown to and why?

544)Subpoena #3

BWI Double Tree by Hilton where plaintiff was spied on, filmed,
drugged and tortured during the 2019 labor day weekend for
four days.

Copy of evidence preservation letter sent toHilton
and PMD 1,LL after the incident in August of 2019

09/07/2019

- On August 30,2019, Darryl Wright checked into the BWI
Doubletree Hilton at 890 Elkridge Landing Road Linthicum, MD
21090-2093

He was given room#462.

While in room 462, Darryl was spied on, drugged and
tortured while in bed. Every night for four days.

This is not the first time at a Hilton property that similar
events have happen.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 117 of 136
117

For the coming litigation purposes, Mr. Wright and team
would like you to preserve:

1)All the property's surveillance video/audio from 4PM
08/01/2019 to O6AM 09/03/2019. Both inside, outside,
around the entire site, 4th floor and room 462 24/7.

2)Were there other groups on the property using video and
audio devices during my stay.? If so, preserve all
photographs, videotapes, audio or computer generated
media.

3)We would like you to preserve a list of all hotel guest
‘from 09/01/2019 to 09/03/2019. We want to know who
paid for their stay, how long they stayed and what
company they worked for.

4)We would like you to preserve a list of all employees/
contractors, and their address and phone numbers who
work on the premises from 08/01/2019 to 09/03/2019.
That ranges from Hilton corporate officers, to hotel
managers to janitors or housekeeping to bus drivers during
08/01/2019 to 09/03/2019.

5S) Anybody who worked on the premises 24/7.

6)Preserve all corporate computer electronic emails, hotel!
phone logs, corporate cell phones, instant messages and text
messages for 08/01/2019 to 09/03/2019,
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 118 of 136
118

7)Preserve a list of all managers corporate or local who
worked on the premises from 08/01/2019 to 09/03/2019.

8)Preserve all computer electronic emails, phone logs, cell
phones and text messages related to communications with
the local, state and federal authorities between
08/01/2019 to 09/03/2019.

9)Preserve all communications emails, phone logs, instant
messages and text messages between Hilton security
officers or corporate lawyers or any other lawyers or
private investigators during 08/01/2019 to 09/03/2019.

Questions to be discussed during initial disclosure:

1)Did anyone stay at the BWI Doubletree who did not
register during 08/01/2019 to 09/03/2109?

2)What party or parties assured Hilton that it was okay to
allow crimes against Mr. Wright at the hotel and that there
would be no exposure to criminal charges and or a civil
lawsuit?

3)What parties participated in the agreement?
When did the negotiations take place?

4)How were the negotiations done ie: in person, through
phone calls, conference calls, emails, cell phones, text..etc
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 119 of 136
119

As | was leaving the hotel, asked the front desk person Simi
for my receipt. She told there was no receipt since the bill
was not paid by me. It was paid by Expedia. | was told to
ask Expedia for my receipt. She said the only record that |
stayed at BWI Doubletree was my credit card on file and
$200.00 incident charge that would be gone in 3 business
days. Two days later, | called to have my bill emailed to and
was told the same excuse. | have stayed at many Hiltons
and have never heard of this excuse before. Was there an
attempt to erase my stay at BWI Doubletree-a cover up?

Additional questions since the incident of
August 2019 Labor Day weekend:

1)Has there been any investigations of plaintiff assertions
since September of 2019?

2)Who conducted the investigations?

3)Has there been any communications between
‘coconspirators Hilton or PMD I, LLC and IBM or Taco Mac
Reps about the investigations or its results?
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 120 of 136
120

4)Who were the personnel involved in the communications
of the investigations?

5)Were the results of the investigation disseminated to any
other co-conspirators or parties related to this lawsuit?

Subpoena#4

Copy of evidence preservation letter sent to US
Marshals after the incident in Richard Russell Federal

Building

574) US Marshal Office for video of a stalking incident on
10/16/2019 while plaintiff was accessing the US Attorney's
office and US Court Clerk:

i. UNITED STATES DISTRICT COURT
ii. NORTHERN DISTRICT OF GEORGIA

 

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 121 of 136
121

1.1:19-CV-5213 WMR iii.
75 Ted Turner Drive, SW
Atlanta, GA 30303-3338

Evidence Preservation Letter

Northern District of Georgia (N/GA)
U.S. Marshal Federal Building

75 Ted Turner Drive SW, Room 1669
Atlanta, GA 30303

(404) 331-6833

10/22/2019

To whom it may concern with building security:

My name is Darryl Wright. On 10/16/2019 | was stalked in the
Richard B. Russell building by representatives working for my former
employer IBM. They were told not to track me. | was tracked throughout
. building. Even in the elevators.

lam asking that you preserve video of the 1%, 6,7 ,5'" and 22"4

floors for that day until we can subpoena the evidence. |
was there between the hours 9:00am to 10:00am. t would
like to have the entire day footage preserved.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 122 of 136
122

Additional questions since the incident of
October 2019:

1)Has there been any investigations of plaintiff assertions
since October 2019 incident?

2)Who conducted the investigations?

3)Has there been any communications between
coconspirators Hilton or PMD I, LLC, IBM or Taco Mac Reps
about the investigations or its results?

4)Who were the personnel involved in the communications
of the investigations?

5)Were the results of the investigation disseminated or
shared with any other co-conspirators or parties related to
this lawsuit?

Subpoena#S
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 123 of 136
123

US Marshal Supervisor Santez Kildred who plaintiff
suspects knows exactly who the perpetrators are
and their methods. There is no way PCE can stalk
someone in a Federal Building with cameras
everywhere and the US Marshal not know who they
are.

Plaintiff Darryl Wright is asking for the following
data from 10/22/2019.

All personal cell phone data including phone records
and text from 10/22/2019.

All work cell phone data including phone records
and text from 10/22/2019.

All work phone data land line data from 10/22/2019

Subpoena#6

Dave and Bozeman law firm where plaintiff was filmed by a
paralegal during an interview on 10/11/2018. Plaintiff seeks to
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 124 of 136
124

validate what he is saying to the court now. If plaintiff was video
then he has privilege of that video.

My name is Darryl Wright who is suing my former
employer. On 10/11/2018, | was in search of a
lawyer. | found two on the internet and saw you and
Ben Crump on TV representing other clients. Your
law firm was one and Ben Crump was the other |
searched out for. The address for you was listed as
4157 Flat Shoal Road Decatur, Ga Building suite #330
and the local address for Ben Crump (whose real |
practice resides in Florida) but the internet listed his
Atlanta practice at 191 Peachtree Suite 4200.

When | arrived at 191 Peachtree Suite 4200, the
banner and secretary says it was the law office of
Morgan and Morgan. | asked if Ben Crump practiced
there. The secretary said he does and suggested |

use a conference room to call into their call center to
discuss my case so someone could assign me the
correct lawyer. | declined.

Later, | drove to your practice at 4157 Flat Shoal
Road Building C office#330 where | interviewed with
your paralegal about my case. The office appeared
genuine with secretaries and a guy leaving ina
wheel chair. The office had your banner "Davis
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 125 of 136
125

Bozeman Law Firm." | sat down with your paralegal
in a room where the door sign says that video would
be taken during interviews.

She looked professional, gave me a Davis and
Bozeman plantlet and asked if | wanted water. Your
picture was on the plantlet and there was a lot |
information about your law firm and its history. As
we began to discuss my case, she started taking
notes. After about one hour and 15 |
minutes and telling her that | thought my life was in
danger, she said she would talk to one of your
lawyers about my cases.

She left the room for about 10 minutes then brought
back a woman who didn't look like a lawyer but said
she was. After asking me more questions, she said
that your law firm only handled civil right cases not
civil lawsuits. She had no suggestion of a firm who
might handle my case. As | was leaving, | asked for a
copy of her notes. She says she shredded the notes
after she decline to take the case. So | left with your
plantlet.

| have attached memorialized notes of that day so
you can understand that moment in time.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21. Page 126 of 136
126
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 127 of 136
127

 

 

 

 

Davis|Bozeman
LAW

Hi AWULT DAVIS. ESQ. ROBERT BOZEMANTESO,

 

WHERE INJURY IS PERSONAL

Bi owaeotines cor cc BP owrsoztaunuaw Bd oavissozemanuaty «WWW DAVISBOZEMAN.COM

 
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 128 of 136
128

i.11

Plaintiff is asking for the following relief
during these proceedings to trial:

Equitable Remedies
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 129 of 136
129

1)Immediate TRO to stop all surveillance totally of plaintiff
and family with fines of 1 million dollars per violation to be
paid to the court within 24 hours of the violation. Fines
double after first violation and for each new successive
violation. Violations can accumulate per day such as any
illegal surveillance of any kind (GPS, any
electronic/computer tracking, listening devices or
monitoring devices of any electronics/ computer
communications), slander or libel of any kind to anyone in
or outside plaintiff's house or anywhere in the world to
anyone or any place. Invading plaintiff’s home or car in
anyway will incur a 2 million dollars fine per event to be
paid within 24 hours to the court. Plaintiff would like
hourly accounting of funds spent by defendants and co-
conspirators on this case.

2)Disclosure of all tracking devices or listening or
monitoring devices in or outside plaintiff’s home along
with hidden cameras or listening devices in plaintiff's
home, cars, LA Fitness, restaurants or any premises where
plaintiff frequents.

3)Disclosure of any torture gadgets anywhere where
plaintiff frequents or at home or anywhere in the world.

4)After TRO is fully implemented, Plaintiff will need thirty
days to get proper RICO counsel to help prepare this
complex complaint for trial litigation.
Case 1:21.cv-00149-SAG Document1 Filed 01/22/21 Page 130 of 136
130

5)Scheduling of preliminary injunctions (PI} with the same
requirements as the TRO but stronger restraints for the
defendants and co-conspirators throughout the pre-trial,
trial proceedings and post-trial proceedings with more
stringent fines for any violations.

6)Disclosure of how defendants and co-conspirators got
the equipment into plaintiff's home, his cars, rental cars,
hotels, condos, cruise cabins, resorts or casino rooms.

7)Disclosure of who assisted defendants and co-
conspirators with installing their equipment in his home
(vendors like ADT, ATT, Comcast, DirecTV..etc) and
whether impersonators were used for those vendors.

When were the equipment installed? Were there any
vendors who assisted or were bribe or extorted in assisting
them with the installation of the equipment or any
cooperating agencies?

8)Plaintiff wants to know the names, addresses, resume,
driver’s license numbers, passport numbers, time and
billing sheets of all lawyer(s) /investigators firm(s) who
worked on this case related to plaintiff Darryl Wright and
family for the past 15 years. Names of all teams who
traveled and stalked plaintiff all over the world. They know
plaintiff and family for years but plaintiff do not know
them.

9)Disclose how defendants are getting in and out of
plaintiff’s home without being detected by plaintiff's
surveillance systems.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 131 of 136
131

10)All audios, videos and pictures collected by defendants
and co-conspirators of plaintiff in and out of his home, of
his family in and out of their home, hotel rooms, condos,
cruise ships and cabins, casinos and his friend’s home or
associate’s home’s or co-conspirators premises or
properties. Plaintiff wants the dates, venues, team
member names of who videoed and photographed the
content and the resume of those who captured the data
and who those items were shown to or played for over the
years and why they were shown the content.

11)Disclosure of the location of the monitoring site(s) used
to monitor and torture plaintiff and his family in his home
or anywhere is the world.

12Disclose any equipment used by defendants or
coconspirators on their premises. What was the equipment
used for? Does it detect anything? If so, what did it detect
and how many times?

13)Defendants and co-conspirators shall disclose all drugs
used on plaintiff to cause excessive urination, nose and eye
watering, excessive bowel movements, nerve agents
causing skin and face skin to palpitate, drugs causing
hallucinations, hypnosis and depression.

14})Have the drugs used on plaintiff and family been tested
for long-term use in the body of a human either separately
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 132 of 136
132

or as a combination? Are any of them a carcinogen either
separately or in combination?

15)Disclose what accelerants were used to spike plaintiff
cigars. Has the accelerants’ been tested as a carcinogen or
long-term use?

16)Disclose of any motion-activated devices or automated
devices in his home or cars.

17)Disclosure by defendants or representative of what was
said to co-conspirators for them to act against their own
interests and against the interest of plaintiff and family.

18)Team members’ names, address, driver’s license
number and passport numbers of all who stalked plaintiff
in his house and anywhere in the world for the past 15
years. Those who participated in the criminal torment of
plaintiff and family.

19)Disclosure of all communications between defendants
or co-conspirators or their team’s with local, state and
federal law enforcement authorities where plaintiff and
family were stalked.

20)Defendants and co-conspirators shall collectively fund
plaintiff a new house in a new neighborhood with new
computers/electronics for him and his family, new cars,
new cloths and new furniture for the house before, during
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 133 of 136
133

and after trial. Defendants and co-conspirators will fund
around the clock security for plaintiff and family to insure
no harm or unlawful surveillance of plaintiff and family
anywhere in the world indefinitely or for the rest of their
lives.

On 10/16/2019, plaintiff was illegally tracked to and inside

of the US Northern district court building at 75 Ted Turner
Drive Atlanta, Ga. Plaintiff has sent the US Marshals an
evidence preservation letter for the video of the 1s¢,5tn,6tn, 7tn,
and 22na floors for that day. Plaintiff wants to who the
trackers are and who gave them permission to track plaintiff
in a federal building.

21)Disclose how PCE knew plaintiff was going to the
Federal building on 10/16/2019. Plaintiff told no one.

22)Disclose how plaintiff was tracked without his phone or
watch?

23)Disclose communications between PCE and Associated
Credit Union{ACU). What did PCE tell ACU about plaintiff?
What did ACU disclose about plaintiff? What did ACU do
for PCE?

24)Compensatory and punitive damages will be
determined after full discovery process is over on
defendants and coconspirators.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 134 of 136
134

25)Judgement in an amount equal to three times the actual
damages sustained by RICO, pursuant to 18 U.S.C. 1964.

26)Reasonable attorney’s fees, pursuant to 18 U.S.C. 1964.

27)Judgment in an amount equal to three times the actual
damages sustained by the RICO statue, pursuant to
0.C.G.A. 1614.

28)Attorneys’ fees in the trial and appellate courts and
costs of investigation and litigation reasonably incurred,
pursuant to 0.C.G.A. 16-14-6.

29)Appropriate orders judgements prohibiting defendants
and co-conspirators from engaging in violations of law
alleged herein, pursuant to O.C.G.A. 16-14.

30)Judgment in the amount to be proven at trial that
requires defendants and co-conspirators to disgorge any
unlawful profits or otherwise return the full amount of its
unjust enrichment.

31)Trial by jury: and

32)Such other relief as the Court deems just and proper.
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 135 of 136
135

No American should feel comfortable with these organized
criminals running around in our streets deliberately
breaking local, state, federal and international! laws for
their rich wealthy clients and defrauding the U.S. justice
system. |

This is January 21, 2021

Respectfully submitted,

Plaintiff
Darryl Wright

Darryl and Rochelle Wright and Jovettia Cooper
265 Lynshire Court

Marietta, Ga 30064

770-499-2245(Home)

404-307-5334(cell)

wal) elle
D ¢
Case 1:21-cv-00149-SAG Document1 Filed 01/22/21 Page 136 of 136
136

pate lan Ut ¥ ZI 202)
